J-A10035-18 & J-A10046-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 GEORGE M. HADLEY               :           IN THE SUPERIOR COURT OF
                                :                PENNSYLVANIA
                                :
            v.                  :
                                :
                                :
 JOEL MORANZ, INDIVIDUALLY AND  :
 AS EXECUTOR OF THE ESTATE OF   :
 ELAINE MORANZ, DECEASED AND    :           No. 842 EDA 2017
 JANA S. PALEY AND SUPERIOR     :
 MOVING & STORAGE COMPANY, INC. :
                                :
                                :
 APPEAL OF: SUPERIOR MOVING &   :
 STORAGE COMPANY, INC.          :

           Appeal from the Judgment Entered February 10, 2017
   In the Court of Common Pleas of Philadelphia County Civil Division at
                No(s): December Term, 2014 No. 001620

  GEORGE M. HADLEY                     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
             v.                        :
                                       :
                                       :
  JOEL MORANZ, INDIVIDUALLY AND        :
  AS EXECUTOR OF THE ESTATE OF         :
  ELAINE MORANZ, JANA S. PALEY         :   No. 840 EDA 2017
  AND SUPERIOR MOVING &                :
  STORAGE COMPANY, INC.                :
                                       :
                                       :
  APPEAL OF: JANA S. PALEY             :

           Appeal from the Judgment Entered February 10, 2017
   In the Court of Common Pleas of Philadelphia County Civil Division at
                No(s): December Term, 2014 No. 001620

BEFORE: GANTMAN, P.J., DUBOW, J., and McLAUGHLIN, J.

MEMORANDUM BY DUBOW, J.:                         FILED AUGUST 20, 2018
J-A10035-18 & J-A10046-18



        In these consolidated appeals,1 Appellant Superior Moving & Storage

Company, Inc. (“Superior”), and Appellant Jana S. Paley (“Paley”), appeal

from the Judgment entered against them jointly and severally after a non-jury

trial. Following careful review, we reverse the Judgment as against Superior

and affirm the Judgment as against Paley.

        The trial court’s April 28, 2017 Opinion contains a detailed recitation of

the relevant facts and procedural history, and, because the parties are well

aware of them, we need not restate them at length here. See Trial Ct. Op.,

4/28/17 at 1-21.       Briefly, George Hadley (“Appellee”), initiated this action

seeking to recover for Superior’s and Paley’s respective roles in his loss of a

rare Rodin sculpture. Appellee sought to hold three defendants responsible—

Superior, Paley, and Joel Moranz.              Appellee alleged that: (1) Moranz was

responsible because it was from his home that the sculpture went missing;

(2) Paley was responsible because she converted the statue from the Moranz

home and failed to assist in its recovery; and (3) Superior was responsible

because it lost the sculpture after Paley placed it in its storage facility. 2 The




____________________________________________


1   We have consolidated these appeals sua sponte.

2 Appellee raised claims of Breach of Contract for Bailment, Negligent
Bailment, Negligence, and Breach of Fiduciary Duty against Moranz;
Conversion/Trespass to Chattel, Negligence, and Breach of Constructive Trust
against Paley; and Negligence and Breach of Contract/Third Party Beneficiary
against Superior.



                                           -2-
J-A10035-18 & J-A10046-18



three defendants filed cross-claims, each seeking to hold the others fully

responsible for losing the sculpture.3

       A five-day bench trial commenced on September 28, 2016. On October

21, 2016, the trial court issued its Findings of Fact and Conclusions of Law

(“FFCL”), and entered a verdict for Appellee, and against Superior and Paley,

jointly and severally, in the amount of $729,920 plus interest. The court also

assessed $1,000,000 in punitive damages against Paley. The court assessed

an additional $129,849 plus interest against Paley for legal fees and

prejudgment interest.4

       In particular, the court found Paley liable to Appellee for Conversion.

FFCL, 10/21/16, at 9. The court further found that when Paley converted the

sculpture, she became a constructive trustee with Appellee as the beneficiary.

Id. at 11. With respect to Superior, the court found Superior liable to Appellee

because Appellee is a “constructive beneficiary of the bailment between

Superior and Paley.” Id.


____________________________________________


3On August 3, 2015, Paley filed a Joinder Complaint joining Karina Walton as
a defendant, alleging that she played a role in the sculpture’s ending up at
Christie’s in New York City for auction. However, after Walton filed for Chapter
7 bankruptcy protection, the court severed Paley’s joinder claims against
Walton and permitted the matter to proceed against Moranz, Superior, and
Paley. Walton and Appellee were involved in a separate litigation in New York
arising from the disposition of the sculpture, which resulted in a settlement
and release between Walton and Appellee. Walton is not a party to this
appeal.

4 The court also found that Moranz was not liable to Hadley and entered
Judgment in Moranz’s favor. Trial Ct. Op., 4/28/17, at 28.

                                           -3-
J-A10035-18 & J-A10046-18



      Superior, Paley, and Appellee filed timely Post-Trial Motions.         On

January 10, 2017, the court heard argument on the Motions. On January 27,

2017, Superior filed a Motion asking for permission to supplement its Post-

Trial Motion to incorporate what it claimed was newly discovered evidence.

The court denied the Motion on February 1, 2017. On February 6, 2017, the

court denied the Post-Trial Motions of all parties.

      These appeals followed. Superior, Paley, and the trial court all complied

with Pa.R.A.P. 1925.

      Superior raises the following nine issues on appeal:

      1. Did the trial court commit an error of law when it articulated a
         theory of liability that was not asserted by [Appellee] and which
         does not exist under Pennsylvania law?

      2. Did the trial court commit an error of law when, after
         erroneously conferring de facto third party beneficiary status
         upon [Appellee], it refused to follow Pennsylvania law requiring
         that the third party beneficiary be subject to any limitations
         found in the contract?

      3. Did the trial court commit an error of law when it failed to give
         force to the federal Carmack Amendment, 49 U.S.C. § 14706,
         which preempted [Appellee’s] claims against Superior?

      4. Did the trial court commit multiple errors of law regarding the
         Pennsylvania Fair Share Act, 42 Pa.C.S. § 7102 (“Fair Share
         Act” or the “Act”), when it found: (1) the Act did not apply
         because one co-defendant was found to have committed an
         intentional tort, (ii) it was not required to apportion liability
         between Superior and Paley, and (iii) it could deny Superior the
         Act’s mandate of separate and several liability solely because
         Paley committed an intentional tort?

      5. Did the trial court abuse its discretion when it failed to
         apportion liability to settling defendant Karina Walton
         (“Walton”), despite overwhelming evidence of her wrongdoing?



                                      -4-
J-A10035-18 & J-A10046-18


      6. Did the trial court abuse its discretion when it found that
         [Moranz] was not liable to [Appellee] in either Moranz’[s]
         individual capacity or in his capacity as executor of the estate
         of Elaine Moranz?

      7. Did the trial court abuse its discretion when it failed to allocate
         a percentage of liability to [Appellee] for his contributory
         negligence?

      8. Did the trial court abuse its discretion in determining that the
         fair market value of the Rodin was $1,459,080[] when that
         finding was incompetent because it was speculative and not
         based on facts?

      9. Did the trial court commit an error of law when it refused to
         allow Superior to supplement its Post-Trial Motion to consider
         newly acquired evidence regarding the arrest of Walton on
         federal criminal charges related to her involvement in the theft
         of the Rodin, when the criminal complaint was filed after trial
         of this matter and Superior attempted to bring it to the court’s
         attention as soon as it became aware of it?

Superior’s Brief at 5-7.

      Paley raises the following eleven issues on appeal:

      1. Whether the trial court committed legal error, made
         unsupported findings, disregarded binding evidence[,] and
         capriciously disbelieved testimony by entering a verdict against
         Paley for conversion where [Appellee’s] evidence established
         Paley moved the statue as requested for safekeeping, had
         consent to retain the statue, was not requested to return the
         statue, would have returned the statue if asked[,] and had no
         intent other than to return the statue when requested?

      2. Whether the trial court committed legal error and abused its
         discretion by imposing $1,000,000[] of punitive damages
         against Paley where the conversion verdict was unsound, the
         statue’s move was not outrageous or conduct directed to
         [Appellee], the award was not based on post-incident activity
         and bad thoughts[,] and no one died or suffered a catastrophic
         injury?

      3. Whether the trial court committed legal error and made
         unsupported findings by entering a verdict against Paley for
         violation of constructive trust where Paley did not take title to

                                      -5-
J-A10035-18 & J-A10046-18


        the statue, did not have, or take advantage of, a confidential
        relationship or swindle anyone out of the statue[,] and the
        findings were contrary to the claim [pleaded] by [Appellee] and
        the trial court’s 1925 [O]pinion?

     4. Whether the trial court committed legal error and made
        unsupported findings by entering a verdict against Paley for
        negligence where the trial court included no finding of liability
        for negligence or analysis supporting the negligence claim?

     5. Whether the trial court committed legal error by entering a
        verdict against Paley where the evidence did not establish Paley
        was the legal cause of [Appellee’s] damages and revealed
        extraordinary conduct by Superior who sold or failed to protect
        the statue, Walton who stole and then lied about her title to
        the statute[,] and [Appellee] who consented to the statue’s
        sale that superseded Paley’s conduct and caused the
        complained of result?

     6. Whether the trial court committed legal error by not marking
        [Appellee’s] claims satisfied and/or released where [Appellee]
        released and paid the statue’s thief and received the auction
        proceeds from Christie’s?

     7. Whether the trial court committed legal error by entering a
        verdict against Paley where [Appellee] consented to sale even
        though he could have saved it from auction without undue
        burden, expense[,] or humiliation?

     8. Whether the trial court committed legal error by assessing
        prejudgment interest where interest is not recoverable for the
        claims asserted by [Appellee], damages for diminution in value
        were awarded[,] and the assessment dates were erroneous or
        absent?

     9. Whether the trial court committed legal error by not
        adjudicating the cross-claims and apportioning liability among
        the parties and Walton?

     10. Whether the trial court committed legal error by not
     adjudicating Paley’s indemnity claim and failing to enter judgment
     for Paley and against Superior for the full extent of Paley’s liability
     to [Appellee] where a right to indemnity existed?

     11. Whether the trial court’s treatment of the evidence and record
     has deprived Paley of a full and fair appellate review where it is


                                      -6-
J-A10035-18 & J-A10046-18


      impossible to discern what material the trial court relied on for its
      verdict and the totality of the circumstances suggests the trial
      court’s credibility determinations were colored by material not in
      evidence?

Paley’s Brief at 2-7.

                              Superior’s Appeal

      Superior first claims that it is entitled to judgment notwithstanding the

verdict (“JNOV”) because the trial court erred in finding that it owed Appellee

a duty as a “constructive beneficiary of the bailment contract” between

Superior and Paley. Superior’s Brief at 25 (citing Trial Ct. Op., 4/28/17, at

24). We agree.

      We start by discussing those cases in which a trial court should enter a

JNOV. The court shall enter JNOV if it reviews the record and concludes that

even with all factual inferences decided adverse to the movant, the movant is

entitled to judgment as a matter of law.        Southwestern Pennsylvania

Regional Council, Inc. v. Gentile, 776 A.2d 276, 281 (Pa. Super. 2001). A

court will also enter JNOV if it reviews the evidentiary record and concludes

that the evidence was such that no two reasonable minds could disagree that

the outcome should have been rendered in favor of the movant. Id.

      On appeal, when reviewing a trial court’s denial of a Motion for JNOV,

we must consider whether there was sufficient competent evidence to sustain

the verdict, viewing the evidence and all reasonable inferences in the light

most favorable to the verdict winner. Buckley v. Exodus Transit & Storage

Corp., 744 A.2d 298, 304-05 (Pa. Super. 1999).



                                      -7-
J-A10035-18 & J-A10046-18



      “Questions of credibility and conflicts in the evidence are for the trial

court to resolve and the reviewing court should not reweigh the evidence.

Absent an abuse of discretion, the trial court’s determination will not be

disturbed.” Holt v. Navarro, 932 A.2d 915, 919 (Pa. Super. 2007). Our

scope of review over questions of law, however, is plenary. Buckley, 744
A.2d at 305.

      In this case, Superior argues that it is entitled to JNOV because the trial

court erred in finding that Superior owed Appellee a duty because Appellee

was a “constructive beneficiary of the bailment contract between Superior and

Paley.” Superior’s Brief at 25 (citing Trial Ct. Op., 4/28/17, at 24). Superior

avers that this theory does not exist under Pennsylvania law, Appellee did not

plead it, and that the trial court erroneously misapplied and conflated the

third-party beneficiary and constructive trust doctrines to confer de facto

third-party beneficiary status on Appellee. Id. at 25-26, 28.

      Superior   further   argues   that   even   considering   the   theories   of

constructive trust and third-party beneficiary separately, those theories do not

impose on Superior a duty to Appellee. Id. at 23, 26, 28-29.

      We next turn to the trial court’s analysis.     The trial court found that

Superior owed a duty to Appellee because Appellee was a “constructive

beneficiary of the bailment contract between Superior and Paley.” Trial Ct.

Op. at 24. The trial court reasoned that, “Superior’s duty [to Appellee] . . .

arose from the bailment relationship.”      Id. at 22.     The trial court then

identified two bailment relationships. First, the trial court found that when

                                      -8-
J-A10035-18 & J-A10046-18



Appellee lent the sculpture to Moranz, the parties created a bailment

relationship. The trial court also identified a bailment relationship between

Paley and Superior, created when Paley hired Superior to move her personal

items and she “delivered” the sculpture to Superior for storage. The trial court

connected these two separate and distinct bailment relationships to find that

Appellee was the “constructive beneficiary of the bailment contract between

[Superior] and Jana Paley.” Trial Ct. Op. at 24.

       As an initial matter, there is no legal support for a theory of a

“constructive beneficiary of the bailment contract.” There is, likewise, no legal

basis to connect two separate and distinct bailment relationships.

       Additionally, the trial court appears to be conflating two legal theories:

constructive trusts and third party beneficiaries.    Those theories, however,

even considered individually, do not impose on Superior a duty to Appellee.

       A constructive trust is a legal fiction that arises “when a person

holding title to property is subject to an equitable duty to convey it to

another on the ground he would be unjustly enriched if he were permitted to

retain it.” DeMarchis v. D’Amico, 637 A.2d 1029, 1036 (Pa. Super. 1994)

(citation omitted) (emphasis added). In this case, the trial court found, and

we affirm, that Paley had committed the tort of Conversion when she took the

sculpture from the Moranz home.5 FFCL at 9. See also Trial Ct. Op. at 23.

However, since Paley converted the sculpture, she could not hold title to it.
____________________________________________


5Paley challenges this conclusion in her first issue on appeal. We address the
merits of Paley’s claim infra.

                                           -9-
J-A10035-18 & J-A10046-18



L.B. Foster Co. v. Charles Caracciolo Steel & Metal Yard, Inc., 777 A.2d
1090, 1095 (Pa. Super. 2001). Since Paley did not, and could not, hold title

to the sculpture as its converter, the trial court had no legal basis to impose

a constructive trust in Appellee’s favor.

      Additionally, Superior never held legal title to the sculpture and, thus,

there is no legal basis to impose a constructive trust on Superior for the

sculpture in favor of Appellee.

      Since there is no legal basis to impose a constructive trust on either

Paley or Superior in favor of Appellee, Appellee could not be a “constructive

beneficiary of the bailment contract” as the trial court concluded.

      The theory of third-party beneficiary similarly does not impose upon

Superior a duty to Appellee. Courts will confer third-party beneficiary status

upon a person who is not a party to a contract if the contract between the

parties contained an express intention to benefit that third party. Kirschner

v. K&L Gates LLP, 46 A.3d 737, 762 (Pa. Super. 2012). Additionally, if the

evidence establishes that both parties to the contract intended a third party

to benefit from the contract at the time they formed it, she may be entitled to

assert third-party beneficiary status despite the parties not having specifically

named her in the contract. Burks v. Federal Ins. Co., 883 A.2d 1086, 1088

(Pa. Super. 2005).

      It is undisputed that neither the language of the service contract

between Superior and Paley nor the evidence of the parties’ intent

demonstrates that Superior and Paley intended that Appellee was a third-party

                                     - 10 -
J-A10035-18 & J-A10046-18



beneficiary to their moving contract.      In fact, there is no evidence that

Superior had any knowledge that Paley was not the rightful owner of the

sculpture. Thus, the theory of a third-party beneficiary, to the extent that the

trial court relied upon it, does not impose a duty on Superior to Appellee.

      Finally, we disagree with the trial court’s application of the theory of

common law conversion to Superior’s role in this case. The trial court relies

upon the principle that “the receiver of converted property is also a converter.”

Trial Ct. Op. at 24. This principle applies to a purchaser, not a receiver, of

converted property. Underhill Coal Min. Co. v. Hixon, 652 A.2d 343, 345-

46 (Pa. Super. 1994) (explaining that “a good faith purchaser of the goods

from a converter is also a converter and must answer in damages to the true

owner” and reiterating that “a bona fide purchaser from a thief gets nothing”).

Since Superior did not purchase the sculpture from the Appellant, but rather

was a bailee of the sculpture, the principle of common law conversion does

not apply to Superior.

      Therefore, we find as a matter of law that the trial court erred in finding

that Superior owed a duty to Appellee and consequently, in entering Judgment




                                     - 11 -
J-A10035-18 & J-A10046-18



against Superior and in favor of Appellee.6          Accordingly, we reverse the

Judgment in Appellee’s favor against Superior.7

                                    Paley’s Appeal

Issue 1

       In her first issue, Paley claims that the trial court erred in denying her

Motion for JNOV because Paley is not liable to Appellee for Conversion of the

sculpture.

       To reiterate, the trial court shall enter JNOV if, after reviewing the

record, it concludes that even with all factual inferences decided adverse to

the movant, the movant is entitled to judgment as a matter of law or if it

concludes that the evidence was such that no two reasonable minds could

disagree that the outcome should have been rendered in favor of the movant.

Gentile, 776 A.2d at 281.

       Paley argues that she is not liable for Conversion because: (1) she

moved the sculpture to fulfill Elaine Moranz’s request; (2) Joel Moranz did not

demand that she return the sculpture, and, in fact, agreed that Paley could

keep it until Appellee resurfaced; (3) she would have returned the sculpture


____________________________________________


6 We note the trial court’s outrage with the manner in which Superior handled
the sculpture and Paley’s other personal items and the trial court’s
determination that Superior performed those services negligently. It is more
appropriate, however, for the trial court to address that issue when deciding
Paley’s cross-claim against Superior.

7In light of this disposition, we need not reach Superior’s remaining issues on
appeal.

                                          - 12 -
J-A10035-18 & J-A10046-18



if Moranz had asked; and (4) she had no intent other than to return the

sculpture to Appellee. Paley’s Brief at 64-75.

      We have thoroughly reviewed the certified record, the parties’ Briefs,

the applicable law, and the well-reasoned trial court Opinion, and conclude the

trial court did not err as a matter of law in concluding that Paley converted

Appellee’s sculpture. The trial court ably disposes of this issue and we affirm

on the basis of that Opinion. See Trial Ct. Op. at 25-26 (concluding that: (1)

Paley did not receive permission to remove the sculpture from the Moranz

home; (2) the trial court did not believe Paley’s self-serving testimony that

Elaine Moranz told Paley before Moranz’s death to take possession of the

sculpture and return it to Appellee; (3) the evidence indicated that Paley

intended to keep the sculpture for herself; and (4) the existence of a demand

to return the sculpture is not an element of Conversion and, in any case, there

was no evidence to support Paley’s claim that she would have returned it if

asked).

Issue 2

      In her second issue, Paley claims the trial court abused its discretion by

imposing punitive damages of $1,000,000 against her.

      The imposition of punitive damages is appropriate where the conduct at

issue is “outrageous” and is “done with a bad motive or with a reckless

indifferen[ce] to the interests of others.” Sears, Roebuck & Co. v. 69th

Street Retail Mall, L.P., 126 A.3d 959, 983 (Pa. Super. 2015) (citation

omitted). The purpose of punitive damages is to punish a tortfeasor and to

                                    - 13 -
J-A10035-18 & J-A10046-18



deter future tortious conduct.         J.J. DeLuca Co., Inc. v. Toll Naval

Associates, 56 A.3d 402, 416 (Pa. Super. 2012) (citation omitted).

      This Court will only reverse an award of punitive damages if it is so

excessive   that   it   shocks   the    Court’s   sense   of   justice.   Shared

Communications Services of 1800-80 JFK Blvd. Inc. v. Bell Atlantic

Properties Inc., 692 A.2d 570, 576 (Pa. Super. 1997). “The determination

of whether a person’s actions arise to outrageous conduct lies within the sound

discretion” of the trial court, and this Court will not reverse a punitive damages

award absent an abuse of that discretion.         J.J. DeLuca, 56 A.3d at 416

(citation omitted).

      In awarding punitive damages, the court should focus on “the act itself

together with all the circumstances including the motive of the wrongdoer and

the relations between the parties[.]” Chambers v. Montgomery, 192 A.2d
355, 358 (Pa. 1963). “[A] request for punitive damages does not constitute

a cause of action in and of itself. Rather [it] is merely incidental to a cause of

action.” Grimm v. Grimm, 149 A.3d 77, 90 (Pa. Super. 2016).

      Bootstrapping onto her first issue, Paley initially avers that the

assessment of punitive damages was improper because the verdict based on

conversion was invalid.    Paley’s Brief at 76.     In light of our disposition of

Paley’s first issue, we do not agree.

      In the alternative, Paley presents three other arguments in support of

her claim of error. First, she argues that her conduct in moving the sculpture

was not outrageous, and, thus, does not support the award of punitive

                                        - 14 -
J-A10035-18 & J-A10046-18



damages. Id. Next, Paley avers that the award of punitive damages was

improper because the court based them on Paley’s conduct after the sculpture

had been stolen from Superior. Id. at 79. Stated another way, Paley claims

that the court erred because “the outrageous conduct used to impose punitive

damages must be the same conduct as formed the basis for liability[,]” i.e.,

the conversion. Id. Last, Paley argues that the award is improperly excessive

and shocks the conscience because “no one died or suffered catastrophic

personal or emotional injury.” Id. at 80.

      We have thoroughly reviewed the certified record, the parties’ Briefs,

the applicable law, and the well-reasoned trial court Opinion, and conclude the

trial court did not abuse its discretion by awarding Appellee punitive damages.

The trial court ably disposes of this issue and we affirm on the basis of that

Opinion. See Trial Ct. Op. at 32-33 (highlighting the evidence in the record

that supported the award of punitive damages and explaining that the award

was not excessive in light of Paley’s reckless indifference to Appellee’s rights

and her lack of contrition, as well as the relative amount of compensatory

damages awarded and Paley’s personal wealth).

Issue 3

      In her third issue, Paley claims the trial court erred in denying her Motion

for JNOV because Appellee failed to establish that she breached a constructive

trust. In support, she emphasizes that she did not obtain title to the sculpture,

the court did not find that she and Appellee had a confidential relationship,




                                     - 15 -
J-A10035-18 & J-A10046-18



and she did not derive an economic benefit from the sculpture. Paley’s Brief

at 81-84. We agree.

       As explained supra, a constructive trust only arises when a person who

holds legal title to property is subject to an equitable duty to convey it to

another. DeMarchis v. D’Amico, 637 A.2d at 1036. Here, as a converter of

Appellee’s property, Paley did not hold title to it. L.B. Foster, 777 A.2d at

1095. Because Paley did not hold title to Appellee’s property, the court erred

in finding that Paley’s possession of the sculpture created a constructive trust

of which Appellee was the beneficiary. Accordingly, the court erred in entering

a verdict in favor of Appellee on his Breach of Constructive Trust claim.8

Issue 4

       In her fourth issue, Paley claims that the trial court erred in failing to

make a finding on Appellee’s alternative claim of Negligence. Paley’s Brief at

87. Paley avers that the trial court’s failure to address this claim results in a

de facto finding that she was not liable to Appellee in Negligence. Id. She

suggests, therefore, that the trial court’s findings and verdict should be

“modified” to note that the court found in her favor as to Appellee’s Negligence

claim. Id. Paley has not developed this argument with citation to any case

law to support this assertion and it is, thus, waived for appellate review.

       It is well-settled that failure to argue and to cite any authority

supporting an argument constitutes a waiver of the issue on appeal. Jones
____________________________________________


8 However, because the trial court entered verdict against Paley on other
claims, this does not change the verdict or Judgment.

                                          - 16 -
J-A10035-18 & J-A10046-18



v. Jones, 878 A.2d 86, 90 (Pa. Super. 2005); see Pa.R.A.P. 2101. This Court

will not act as counsel and will not develop arguments on behalf of an

appellant. Bombar v. West American Ins. Co., 932 A.2d 78, 93 (Pa. Super.

2007).    Paley’s failure to develop this issue with citation to authority has

substantially hindered our ability to conduct meaningful appellate review of

this issue. Accordingly, this issue is waived. See Pa.R.A.P. 2101. See also

Bombar, supra at 95; Jones, supra at 90.

Issue 5

      In her fifth issue, Paley challenges the denial of her Motion JNOV on the

grounds that Appellee produced insufficient evidence that her conduct

proximately caused his damages. Paley’s Brief at 88. Paley argues that the

conduct of Superior, Walton, and Appellee were “supervening” causes of

Appellee’s damages. Id.

      Specifically, Paley avers that she could not have reasonably foreseen

that contracting with Superior to move the sculpture would result in its theft

or that Walton would place it for auction. Id. at 92. She also asserts that her

conduct was not the legal cause of the diminution in the sculpture’s market

value, her conduct did not cause Appellee to incur expenses defending himself

against the suit brought by Walton, and nothing she did caused Christie’s

delayed payment to Appellee after it auctioned the sculpture. Id. at 93-95.

      We have thoroughly reviewed the certified record, the parties’ Briefs,

the applicable law, and the well-reasoned trial court Opinion, and conclude the

trial court did not err denying Paley’s Motion JNOV and in finding that Appellee

                                     - 17 -
J-A10035-18 & J-A10046-18



presented sufficient competent evidence to support the trial court’s finding

that Paley’s conduct proximately caused Appellee’s damages. The trial court

ably disposes of this issue and we affirm on the basis of that Opinion. See FF

at ¶¶ 19-22, 30-38, 47, 50, 57-58.; Trial Ct. Op. at 25-26-(discussing the

credible evidence presented by Appellee that showed that Paley’s actions in

converting the sculpture proximately led to it being stolen).

Issue 6

       In her next issue, Paley avers that the trial court erred in rejecting her

claim that the “doctrine of satisfaction and release” applied to the instant case

and operated to satisfy or release Appellee’s claims against her. Paley’s Brief

at 96, 98, 101.       Paley asserts that Appellee’s “claims against Paley were

released by operation of law when [Appellee] released Walton[,]” because “the

release of the primarily liable party extinguishes any claims against the

secondarily liable party.”      Id. at 97, quoting Shaw v. Thomas Jefferson

University, 80 A.3d 540, 545 (Pa. Cmwlth. 2013) (citation omitted). 9 We

disagree.10


____________________________________________


9Shaw is distinguishable from the instant action. In Shaw, a pedestrian filed
an action against Thomas Jefferson University and the City of Philadelphia,
alleging that she was injured as a result of a fall on a university sidewalk. The
City filed a cross-claim against the university for contribution and indemnity.
There, the trial court granted the motion for summary judgment filed by the
City—the secondarily liable party—after the university-the primarily liable
party—had received judgment in its favor.

10Paley’s Brief also sets forth three variations on this theory of relief, which
we also find meritless. See Paley’s Brief at 98, 100.

                                          - 18 -
J-A10035-18 & J-A10046-18



       Paley’s argument that Walton was the primary tortfeasor is specious at

best, and is belied by the evidence and the court’s findings. In an effort to

foist responsibility for Appellee’s loss entirely onto Walton, Paley completely

omits from her Brief any mention of the fact that the trial court found that she

was responsible for the initial conversion of Appellee’s property. It was Paley’s

tortious conduct in converting the sculpture in the first instance that triggered

her liability, and not, as she argues, Walton’s subsequent conduct.

       Moreover, and contrary to Paley’s claim, the Pennsylvania Uniform

Contribution Among Tort-feasors Act (“UCATA”) provides, in relevant part,

that “[a] release by the injured person of one joint tort-feasor, whether before

or after judgment, does not discharge the other tort-feasors unless the

release so provides[.]”11 42 Pa.C.S. § 8326 (emphasis added). See also

Baker v. AC&S, 729 A.2d 1140, 1147 (Pa. Super. 1999) (same). Paley does

not allege that the release between Appellee and Walton contained any

provisions releasing Paley from liability.         Absent evidence that Appellee

explicitly released his claims against Paley when he released Walton from

liability, Paley’s argument fails.

       Paley’s last argument is based on a misstatement of fact, i.e., that

Appellee had been fully satisfied by the release of the escrowed funds from

Christie’s as part of the settlement with Walton. Actually, the trial court found
____________________________________________


11 To the extent that Paley argues that the UCATA does not apply because this
is “not an action for injury to . . . property,” we disagree. See, e.g., 18
Pa.C.S. § 1106(h) (defining injury to property as “[l]oss of real or personal
property . . . or decrease in its value[.]”

                                          - 19 -
J-A10035-18 & J-A10046-18



that, on the date of its removal from the Moranz home, the sculpture had a

fair market value of $1,459,080, but that the escrowed funds released from

Christie’s to Appellee totaled only $729,160.08. The court further found that

Appellee had incurred $129,851.40 in expenses to obtain the escrowed funds

and to mitigate his losses. Thus, the credited evidence demonstrated that,

contrary to Paley’s contention, Appellee’s settlement with Walton releasing the

escrowed funds did not fully satisfy his claims.    Accordingly, Paley is not

entitled to relief on any of the alternative grounds she advances here.

Issue 7

      In this issue, Paley asserts that the trial court erred in entering the

verdict against her because Appellee had a duty to mitigate his damages but

failed to do so. Paley’s Brief at 102. Further, Paley claims that, in order to

mitigate his damages: (1) Appellee had an obligation to pursue Christie’s

return of his sculpture to him; (2) “[b]y consenting to the sale, [Appellee]

waived his claim for the return of the statue or to recover an amount higher

than the auction price[;]” (3) Appellee could have prevented the sculpture’s

auction price from being deficient had he enjoined the sale of the sculpture or

disputed its title; and (4) the trial court erred in finding that Appellee’s

settlement with Walton served to mitigate his damages because he was at risk

of being sued by Walton because “[t]here was no legitimate basis for a claim

against [Appellee] by Walton.” Id. at 102-03.

      Paley proposes no fewer than five ways that she believes Appellee could

have mitigated his damages, and cites cases standing for the general

                                    - 20 -
J-A10035-18 & J-A10046-18



propositions that a plaintiff has a duty to mitigate damages and cannot recover

for damages that he could have prevented. Id. at 102-05.        However, Paley

has utterly failed to develop her argument with citation to relevant case law

that would explain how the trial court’s findings and ultimate conclusion were

erroneous. Because Paley has failed to develop this issue, she waived it. See

id. See also Bombar, supra at 95; Jones, supra at 90.

Issue 8

      In her eighth issue, Paley claims the trial court erred in awarding

Appellee   prejudgment    interest   because   “prejudgment   interest   is   not

recoverable in tort actions.” Paley’s Brief at 105. Thus, she concludes there

is “no legal basis for recovery of prejudgment interest.” Id. at 106. Paley

also argues that the award of prejudgment interest was erroneous because

the trial court did not make a finding that Appellee had demanded the return

of the sculpture, and that the date from which the court assessed prejudgment

interest was “demonstrably erroneous.” Id. at 106-07. Paley asserts a similar

argument with respect to the assessment of interest on the attorney’s fees

and costs paid by Appellee. Id.

      The premise underlying this issue is Paley’s assertion that “prejudgment

interest is not recoverable in tort actions.” Paley does not, however, support

this proposition of law with citation to any authority. Similarly, with respect

to her argument concerning the trial court’s erroneous “assessment dates,”

Paley has again failed to cite any authority supporting her claim that the trial

court used incorrect dates when calculating the prejudgment interest owed to

                                     - 21 -
J-A10035-18 & J-A10046-18



Appellee. This issue is, therefore, waived.12 See Pa.R.A.P. 2101. See also

Bombar, supra at 95; Jones, supra at 90.

Issue 9

       In her ninth issue, Paley alleges that the trial court committed legal error

by not adjudicating the cross-claims and apportioning liability among her

Superior, and Walton. Paley’s Brief at 107.

       Given our disposition of Superior’s appeal in which we found that the

trial court erred as a matter of law in entering a Judgment against Superior

and in favor of Hadley, we find this issue moot as to Superior. Paley does not

set forth any argument in her Brief as to why the court erred in not

apportioning liability to Walton. We find, therefore, that Paley has abandoned

this claim as to Walton.

Issue 10

       In her penultimate issue, Paley claims that the court erred in not ruling

on her cross-claim against Superior for indemnification. Id. at 108-10. She

avers that she is entitled to indemnity from Superior because Superior

breached its contract with her by failing to secure the sculpture. Id.


____________________________________________


12  Moreover, we note that, while generally prejudgment interest is not
recoverable in tort cases where the damages sought are unliquidated, in tort
actions a plaintiff may recover prejudgment interest in the form of delay
damages. See Robert Wooler Co. v. Fidelity Bank, 479 A.2d 1027, 1034
(Pa. Super. 1984) (explaining that, “[t]o the extent that prejudgment interest
is recoverable in tort cases, it is more accurately identified as compensation
for delay). See also Pa.R.C.P. No. 238 (“Damages for Delay in Actions for []
Property Damages.”).

                                          - 22 -
J-A10035-18 & J-A10046-18



         In light of our finding that the trial court erred in entering Judgment

against Superior and in favor of Hadley, we agree. We, therefore, remand

this case for the trial court to hold a hearing, if necessary, and make findings

of fact regarding Paley’s cross-claim for contribution and indemnity from

Superior.

Issue 11

         In her last issue, Paley concludes that she “cannot receive a fair review

on appeal” because the trial court grossly mishandled the record. Id. at 110-

11. She avers that Appellee’s “counsel did not properly move [Appellee’s]

exhibits into evidence” and the court “admitted as evidence exhibits never

referenced during trial.” Id. at 115-16. Paley argues that it “is impossible to

figure out what the trial court actually reviewed and relied on as the source of

its verdict and opinion.” Id. at 118. She concludes that she “cannot obtain a

fair appellate review on the basis that the trial court’s many credibility

determinations were an abuse of discretion absent an accurate accounting of

what the trial court considered.” Id. Paley asserts, therefore, that she is

entitled to either Judgment entered in her favor, or a new trial. Id.

         The trial court filed a supplemental Opinion addressing this claim of

error.     Following our thorough review of the record, the trial court’s

supplemental Opinion, and the parties’ Briefs, we conclude that this issue lacks

merit. The trial court ably disposes of this issue with citation to the record

and we affirm on the basis of that Opinion. See Trial Ct. Op, 10/3/17, at 1-

10 (explaining that: (1) Paley did not object to the admission into evidence of

                                       - 23 -
J-A10035-18 & J-A10046-18



Appellee’s exhibits at the conclusion of trial; (2) Paley did not raise any

objection to the court’s reliance on disputed exhibits in her Post-Trial Motion;

(3) Paley did not raise any claim of error regarding the exhibits received by

the court in her 1925(b) Statement; and (4) once the court discovered that

the parties’ exhibit binders were missing, it endeavored to assemble the

record and assure its completeness and accuracy for appellate review).

      Judgment as against Superior reversed.       Judgment as against Paley

affirmed.   Case remanded for further proceedings consistent with this

memorandum, including disposition of Paley’s cross-claim against Superior.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/18




                                     - 24 -
                                                                              Circulated 07/27/2018 10:48 AM




         IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                            CIVIL TRIAL DIVISION


GEORGE M. HADLEY
                               Plaintiff                      DECEMBER TERM, 2014

         v.
                                                                                      ..,,
                                                                                      '
                                                                                             --·'
JOEL MORANZ, INDIVIDUALLY
AND AS EXECUTOR OF THE ESTATE :                               No.1620
OF ELAINE MORANZ, DECEASED

JANAS. PALEY                                                  840 EDA 2017
                                                                                             ,      I
                                                              842 EDA 2017                       :. )
SUPERIOR MOVING & STORAGE
COMPANY, INC.
                    Defendants




                                           OPINION

       This Opinion arises from the appeals filed by Defendant-Appellant Superior Moving &

Storage Company, Inc. ("Superior") and Defendant-Dppellant Jana S. Paley ("Paley") from the

judgment entered against them in the above-captioned matter. Plaintiff-Appellee George M.

Hadley ("Hadley") brought suit against Superior, Paley and a third defendant, Joel Moranz,

individually and as executor of the estate of Elaine Moranz ("Moranz"), seeking recovery for the

defendants' respective roles in losing a valuable piece of art. At the conclusion of a non-jury

trial, a finding was entered in favor of Hadley and against Superior and Paley, and in favor of

Moranz and against Hadley. The Court found against Superior and Paley, jointly and severally,

in the amount of $729,920.00, plus interest. Paley was additionally assessed $129,849.00 plus

interest, individually, for Plaintiff's legal fees in connection with the New York litigation and

                                Hadley Vs Moranz Etal-OPFLD



                                     II
                                 II Ill 1111111111111111
                                    14120162000202
prejudgment interest. The Court also assessed $1,000,000.00 in punitive damages against Paley.

Superior and Paley both filed post-trial motions, which the Court denied. The Court additionally

denied a motion by Superior only to be allowed to amend it post-trial motion, well after the filing

deadline, on the basis that it had discovered new evidence. Judgment was entered on the

findings.

       Superior and Paley now appeal. As the issues raised by the two co-defendants are

inextricably intertwined, the Court will address the issues raised on appeal in a single opinion. In

their respective 1925(b) statements, Paley and Superior challenge virtually all of the court's

findings of fact and conclusions of law. This is in keeping with the prior efforts of these parties,

whose post-trial motions contained 82 and 481 paragraphs, respectively. Provided that the

Superior Court does not find the number of issues raised to be "outrageous" and therefore the

issues raised on appeal waived, see Donoughe v. Lincoln Elec. Co., 936 A.2d 52, 59 (Pa. Super.

2007), overruled on other grounds, see Nelson v. Airco Welders Supply, 107 A.3d 146 (Pa.

Super. 2014), the Court will address the gravamen of each party's complaint. The Court will

recount the procedural history of the case and the voluminous testimony received at trial before

addressing the issues raised on appeal.



Procedural History

       This case began by Writ of Summons on December 10, 2014. Hadley thereafter filed his

complaint on March 4, 2015. As explained more fully below, Hadley sought to hold three

defendants responsible for the loss of a rare sculpture and the consequences of the loss: (1) Joel

Moranz, from whose home the sculpture was unlawfully taken, (2) Jana S. Paley, who converted

the piece from the Moranz home and failed to assist in its recovery, and (3) Superior Moving &


                                                  2
Storage Company, Inc., who lost the sculpture after it was placed in its storage facility by Paley.

The three defendants filed cross-claims, each seeking to hold the others fully responsible for the

loss. On August 3, 2015, Paley filed ajoinder complaint against Karina Walton, who is

suspected of having stolen the sculpture or having received it after it was stolen. On or about

September 28, 2015, Walton filed for Chapter 7 bankruptcy.1 On October 2, 2015, Paley filed a

Suggestion of Bankruptcy, advising the Court of Walton's bankruptcy and requesting that this

matter be placed in deferred status. On October 7, 2015, Hadley filed a Motion to Sever the

claim against Karina Walton, pointing out that the matter could not proceed against a debtor

subject to the automatic stay provisions of Section 362 of the Bankruptcy Code. 11 U.S.C. §

362(a). On November 2, 2015, this motion was granted by the Honorable Linda Carpenter, and

Paley's joinder claim against Walton was severed, permitting Hadley to proceed against Moranz,

Superior, and Paley as defendants.

          Trial was held for five days beginning on September 28, 2016. The matter was held

under advisement until October 21, 2016, when the Court issued its Findings of Fact and

Conclusions of Law. The Court found in favor Hadley and against Superior and Paley, jointly

and severally, in the amount of $729,920.000 plus interest. The Court also assessed punitive

damages against Paley in the amount of $1,000,000.00. Paley was additionally assessed

$129,849.00 plus interest, individually, for legal fees and prejudgment interest. The Court

found in favor of defendant Joel Moranz and against Hadley.

          Superior, Paley, and Plaintiff Hadley timely filed post-trial motions. Oral argument on

the motions was held on January 10, 2017. On January 27, 2017, Superior filed a motion asking

to be allowed to supplement its post-trial motions to incorporate what it claimed was newly

discovered evidence. On February 1, 2017, this motion was denied. On February 6, 2017, the

1   See Case No. 15-28173, U.S. Bankruptcy Court for the District of New Jersey.

                                                     3
Court denied the post-trial motions of all parties. On March 2, 2017, Superior and Paley filed the

instant appeals to the Superior Court. On March 3, 2017, the Court issued an order pursuant to

Pa.R.Civ.P. 1925(b )(1 ), ordering the appellants to file a Statement of Errors Complained of on

Appeal. Superior timely filed its statement on March 22, 2017. Paley timely filed her statement

on March 24, 2017.



Evidence Presented at Trial

       This case revolves around the disappearance and ultimate fate of a valuable piece of art -

a rare bronze casting of Auguste Rodin's Le Easier ("The Kiss"). It was originally owned by

George Hadley, who inherited it from his mother, and she from Hadley's grandfather, the

president of the American Tobacco Company. Through the unusual sequence of events

described below it came to be in possession, lawfully or unlawfully, of defendants Joel Moranz,

Jana S. Paley, Superior Moving & Storage Company, Inc., the severed defendant Karina Walton,

and ultimately an unknown purchaser living in Hong Kong. Appellants Superior and Paley

assert that the Court's findings as to its liability were against the weight of the evidence and

represented a misapplication of the law. Each of the appellants also argue that all or some of

their liability should be apportioned to their co-defendants or to the severed defendant Karina

Walton.

       Below is the evidence presented at trial. The Court's Findings of Fact and Conclusions

of Law, issued on October 21, 2016, are also attached to this opinion as an Appendix.

       Plaintiff George Hadley testified he is an airline pilot who currently resides in Boston.

His grandfather, George Washington Hill, was the president of the American Tobacco Company.

His grandfather had in his private collection two statues by the artist Auguste Rodin - "The


                                                  4
Kiss" and "Eternal Springtime." The statues were left by Hadley's grandmother to his mother

and were left to him when she died. When Hadley's work as an airline pilot took him away from

home more frequently, he decided that it was unsafe to keep the statues in his home. He decided

to entrust one of the statues, "The Kiss", to his friend and attorney Elaine Moranz. Hadley

testified that the two were quite close. He also felt that her home in Wallingford, PA, would be a

secure place for the statue. It was understood he was only loaning the statue to Elaine, and he

could retrieve it whenever he wanted. He knew of Appellant Jana Paley, who was living as a

house guest with the Moranzes at the time, but never intended to loan the statue to her.

       In 1998 Hadley moved to Rhode Island. That same year Elaine Moranz and her husband

Joel moved to Newtown Square, PA, and they took the statue to their new home with Hadley's

permission. In 2010 Elaine told Hadley she had ovarian cancer. However, she was upbeat and

believed it was treatable. At one point Hadley asked Elaine to return the sculpture to him, but

when she told him it gave her comfort, he agreed to allow her to keep it longer. Beginning in

2010 Hadley suffered from numerous personal difficulties, including long working hours, tax

problems with the Canadian government, and a property dispute in Rhode Island. He also spent

much time in New York caring for his ailing father. He stopped communicating with many

friends, including Elaine. He probably last spoke to Elaine three to four months before her death

in October, 2011. He was not aware of her death at the time it occurred.

       On October 27, 2013, Hadley felt a "longing" to look at the statue. He searched for

images of "The Kiss" on Google and found a statue that looked very much like his own was on

auction at Christie's on November 5. The piece to be auctioned included unusual features such

as the words "Paris" and "France" printed on the sculpture. Hadley wondered right away if this

sculpture was his own. He then searched for Elaine Moranz on Google and, for the first time,



                                                 5
found out she had died. The next day he called Joel Moranz and was told Elaine had passed and

the statue had gone missing after being taken from Moranz's home by Paley.

       Hadley received Paley's email address from Moranz. Paley could not be reached by

telephone because she did not answer it and her voicemail inbox was full. Hadley was warned

Paley could be skittish if she felt she were threatened. Therefore when Hadley began an email

conversation with Paley he did not immediately address the issue of the statue. In the emails that

followed, Hadley thought it was odd Paley claimed to have been unable to find him after

Elaine's death. Hadley eventually mentioned the Christie's auction to Paley, and his "paranoia"

that his sculpture might be the one for sale. Paley's responses ignored the issue of the statue, but

she eventually admitted to taking it. Hadley began sending increasingly desperate emails, asking

to meet with Paley to discuss the statue. Paley agreed to meet him and then broke off the

meeting more than once. In the meantime, Hadley called Christie's, whose representative asked

for proof of loss, such as an insurance claim or police report. Hadley tried to get this information

from Paley. Around the 29th Hadley hired an attorney, John Sutherland. Hadley and Sutherland

contemplated a lawsuit against Christie's, but decided against it. Eventually Hadley agreed to

sign an agreement with the seller, Karina Walton, and Christie's to escrow the proceeds of the

sale, which went forward. Hadley felt he had no choice. Paley continued to ignore his emailed

requests for information.

       The Court was shown a videotaped deposition of defendant Jana Paley, who testified as

follows: She testified that she is a licensed attorney but has never practiced law. She considers

herself a "sophisticated businessperson." She met Elaine Moranz in 1991, and in 1993 moved in

with Elaine and her husband Joel because she was suffering from an illness. Paley did not pay

rent, but says she had a written lease with the Moranzes starting in 1994-1995 and became a



                                                 6
"tenant." Except for some stays in her own apartment and winters spent in Sun Valley and visits

to Sarasota, Paley lived with the Moranzes until December, 2012. She was aware of the Rodin

statue, which was prominently displayed in both of the Moranz homes, and admired its beauty.

          Paley testified she met George Hadley shortly after meeting the Moranzes. She was

aware that Hadley was a client of Fox Rothschild and Elaine Moranz. She was also "aware of"

but did not personally know a man named David Rasner of Fox Rothschild. Rasner had

performed legal services for Hadley in the past.

          Paley testified she had had conversations with Elaine Moranz before her death, where

Elaine allegedly told her she wanted the statue returned to Hadley and Paley agreed to "take care

of it." Nonetheless Paley admitted she knew the statue belonged to Hadley and Joel Moranz was

the executor of Elaine's estate.

          After Elaine Moranz's death, Paley says she tried to find Hadley. She testified that she

searched Hadley's name on Google but could not find anything. Paley said she did have Elaine's

Blackberry and address book but disposed of them about a year after her death. She contacted

friends at Fox Rothschild but did not speak with David Rasner. She had spoken to Joel Moranz

about Hadley but does not believe Moranz made any effort to find him.

          Paley testified she and Joel both agreed she should move back to her own home. Paley

said she bore no ill will toward Joel Moranz, but she was upset he was going to be married to

another woman soon after Elaine's death. Paley also believed Joel's new wife was a "gold

digger" and her family had been involved in illegal activity. Paley based this opinion on

statements she heard from friends. Paley'sopinion of Moranz's intended, and a desire to deprive

the new wife of the statue, was a clearly malicious motivating factor in Paley's conversion of the

statue.



                                                   7
       Paley testified she considers herself an art collector. Nonetheless, the move from the

Moranz home was the first time she had ever placed any art in storage. The move took place

from October, 2012, to January, 2013, with most of the move occurring during the week of

Christmas.

       Paley engaged Superior to perform the move, and her main contact was Mark Brenfleck.

Paley told Brenfleck the items to be moved were hers and never mentioned the Rodin in

advance. Although Superior was supposed to handle the packing, it was a very large job and

Paley herself helped along with some of her friends and Joel Moranz's housekeeper. Paley

testified that on December 29 she pointed at the Rodin and said something along the lines of

"that needs to be moved" or "that needs to be packed." She told Superior to use a crate but they

did not have one, so the movers ended up wrapping the sculpture in a blanket. Superior also took

other valuable art during the course of the move and Paley says she was never told it was

Superior's policy not to take such art.

       Paley testified Joel Moranz was present on and off during the move, and admits the

situation was "chaotic" and difficult to supervise. At one point Joel did make a remark to Paley

about her having taken the sculpture, to which she replied that she "had it moved." Paley says

Moranz did not seem surprised or upset.

       On August 20 of the same year Paley called Mark Brenfleck and told him it was time to

move the items out of storage and to her new home in Philadelphia. On August 21, she sent an

email to Superior complaining that a number of her items were missing, including handbags and

luggage. She did not ask about the Rodin. At the time she thought first of her own belongings.

Paley was told by Superior there were more lockers to deliver. She first realized the Rodin was

missing on August 30. At this time she became concerned because a great number of items had



                                                8
not been delivered. She sent an email to Superior, in which she characterized the Rodin as

something "a friend had loaned ... to me and my business partner, Elaine Moranz, many years

ago." Paley claimed she said this to make certain that Superior understood the item was

supposed to go with her move.

       After the statue went missing, a friend named Wendy Cromwell, an art dealer, told Paley

she should register the piece with the Art Loss Registry. Paley did not, although she registered

some of her own art. She also wrote a note on the FBI website but never contacted them.

During this time she stated in an email to Cromwell she hoped her "pal", meaning George

Hadley, never came looking for the sculpture.

       Paley testified she was advised by others that finding the sculpture was a lost cause.

Cromwell apparently told her such things are "never found." She consulted former Philadelphia

District Attorney Lynne Abraham, who told her "for all you know, it could have been melted

down by now." Paley testified she was also told if she called the FBI, the movers might retaliate

violently against her.

       Ultimately, Paley concluded that it would be a "colossal waste oftime" to look for the

statue. She reasoned that eight months later, there was no way it could be recovered. Friends

told her: "Jana, don't cry over spilled milk. Just move on." Despite requests from Superior to fill

out a claim form on the Rodin, she never did.

       On October 28, 2013, Paley received her first email from Hadley inquiring about the

statue. A number of emails followed over the next few days. Initially her responses to Hadley

ignored his inquiries about the statue. When she did admit the sculpture was gone, she claimed

taking it from Joel "came out of great thought and discussion." She tells Hadley they should

agree the statue was on lifetime loan to her and Elaine, even though she knew this was not true,



                                                 9
in order to preserve a possible insurance claim. She later decided this was a bad idea because it

would sound like a scam.

        Paley was not responsive to several emails, allowing hours to go by without response.

On several occasions she told Hadley she would meet with him, but ultimately never did. She

advised him to tell Christie's what happened, and said the FBI Art Theft Unit was aware of the

theft. She stated she would call a man named Barret White, a client of hers, at Christie's. She

stated that while she had spoken to Lynne Abraham, she "had not engaged her yet." Hadley

eventually told Paley that he was negotiating with Christie's about it, and that he was being

threatened with a lawsuit by the consigners if he stopped the sale.

        Paley claims she was not speaking with Superior anymore at this point, but on November

22, Paley sent an email to Tim Collins of Superior inquiring about a desk she owned that had

been damaged. After being shown this email, Paley testified that it refreshed her memory that

she was still in contact with Superior and may still have had a claim. She did not tell Hadley

about this.

        Hadley sent Paley an email on November 17 saying that he was meeting with the Art

Theft Division and asked her if she had any material from Superior he could show them. Paley

testified she was not sure if she responded to this email.

        On January 3, 2014, Hadley emailed Paley informing her the sale went forward and he

was being sued. He asked for her help. Paley testified she did not believe it was likely the statue

sold at Christie's was Hadley's and felt she could not be of help. She testified she had a "lot of

things going on in her life."

        In addition to the deposition testimony read into the record, Jana Paley testified live in

Court. Her testimony was as follows: That she is a real estate developer and was a member of



                                                  10
the house of Joel and Elaine Moranz, who she described as very close friends, for almost 20

years, at both Wallingford and Newtown Square. Elaine Moranz was also her attorney and a

business associate.

          Paley testified Elaine had told her to take care of the statue in the event anything ever

happened to her and to return it to Hadley when he asked for it back. Paley claimed she tried

hard to look for Hadley after the death of Elaine. She said both Joel and Elaine believed Hadley

lived in Rhode Island and not Boston and this made her search more difficult. She said she

spoke with Elaine's secretary, who did not know where Hadley was. She tried writing to the

fishing camp Hadley owned, whose address she got off a bottle of maple syrup made at the camp

that she found in the Moranz home, but this effort proved fruitless.

          Paley testified she chose Superior to move her things, and the Rodin, out of the Moranz

home because they were "excellent" and she had used them before, as had many of her tenants.

On the day of the move, Paley was assisted by friends and a housekeeper. The movers from

Superior did in fact take some china and silver belonging to Joel Moranz along with Paley's

items, but Paley said this was not at her direction. Paley argued there was too much going on for

her to "supervise" the entire move. Ultimately, not only the Rodin but also property belonging to

Paley, such as artwork and designer clothing, went missing.

          Paley explained she did not pursue a claim against Superior's insurer because "I have a

very busy life" and the claim would be complicated, perhaps not justifying the legal bill it would

entail.

          Paley says she had no proof of the provenance of the statue and she understood Hadley to

have only a photo of the statue in his grandfather's home.




                                                   11




                                                   ---------      ----·-···--·--··-·-·--
       On September 27, 2013, almost a month before Hadley made contact with Paley, she sent

an email to the FBI in Philadelphia concerning the missing statue. Paley admitted she

represented herself as the owner of the statue in the email, but justified it on the grounds that the

true story was too convoluted to be believed by the FBI.

       Paley also testified to the content of emails from Wendy Cromwell, an art adviser in New

York that Paley knew and who was aware of the situation surrounding the statue - that it was

loaned to Elaine, and that neither Paley nor Joel Moranz knew where Hadley was. Ms.

Cromwell advised Paley to file a claim for lost works with the "Art Lost Register HTTP."

       In another email to Hadley, Paley indicated she had talked to Lynne Abraham about

representing her, but had not engaged her yet. She also told Hadley "Before our lawyers talk you

and I need to have the reasons straight, that the piece was on loan to me and in my control."

Paley stated she thought Hadley should agree to this in order to make it easier to prove the chain

of custody to Christie's.

       Paley says she did not file an insurance claim because she thought it would be difficult to

prove. She said she was not "aware of any writings between Hadley and Elaine that prohibited

[her] from taking the statue out of the home." Joel also never expressly forbade her from doing

so. She stated her intention was to return the statue to Hadley if he ever returned for it. Lastly,

Paley identified a receipt showing she did engage Lynne Abraham with regard to the contact

with the FBI.

       Joel Moranz's testimony was entered into the record via a deposition which was read in

court. He testified as follow: Joel Moranz said the bronze known as "The Kiss" was "entrusted

to [his] wife" around 1995-1996. His wife Elaine, who was with the firm of Fox, Rothschild,

O'Brien & Frankel, had represented Hadley in a real estate matter. Hadley had entrusted it to her



                                                  12
---------------------------------------                                                            .. --�··--·····




     for an "indefinite" period of time until he was ready to take it back. Moranz testified there was

     no "implication" of ownership on Elaine's part. The sculpture was kept in both of the Moranz

     homes - first in Wallingford and later in Newtown Square. A pedestal was made for the purpose

     of displaying it. Moranz had only seen Hadley once socially, and that was at his   soth birthday
     party in 1996.

               Moranz testified the statue was removed from his home in either December or January of

     2013. He understood that Superior took it, but he never actually saw them remove it from his

     home. He found out it was gone when his housekeeper told him. He testified Paley did not have

     the authority to remove the statue from his home. Several of Moranz's own possessions, such as

     china, were missing as well. Some of the china would also end up lost after being sent to

     Superior. Moranz testified he is not sure if he spoke with Paley directly or contacted her by

     email or text about the missing items, because they were not speaking much at the time. But he

     was told that the taking of the china was an accident and that Paley planned to contact Hadley

     and return the sculpture to him. If she could not, she planned to loan it to Smith College.

     Moranz understood that Hadley's mother had gone there and it might have been on loan there

     before.

               Moranz testified he did not contact Hadley after his wife's death. Hadley was living in

     Boston and had contacted Elaine before her death to say he was ready to take the statue back.

     Moranz cannot say whether he ever contacted her again. Moranz's only effort to find Hadley

     was to search for Hadley's name on Google. He did this several months after Elaine's passing

     because he knew he would be moving soon and wanted to return the statue. Moranz testified

     Hadley then contacted him "several months" after Elaine's death to ask for the return of the




                                                       13
statue - and this was probably the first time Hadley heard of Elaine's death. At this time Moranz

told Hadley that Paley had the statue and that she had said she would return it.

       Moranz explained Paley had originally moved into his home because she had significant

health issues and could not live alone. The reason for his strained relationship with Paley at the

time of the removal of the statue was her resentment of his fiancee, Moranz testified Paley had

contacted members of his family and friends to say disparaging things about his fiancee,

       After the removal of the statue, Moranz did not make any insurance claim on it. He

testified he believed Paley meant to return it to Hadley. He also did not make an insurance claim

on his missing china because he was relying on Paley to pursue it with Superior. He did,

however, make a police report for the stolen china. Paley did not contact Superior, who he had

also used when moving out of his home, about the missing items because the items had been

stored under Paley's direction.

       Moranz testified Paley is "sometimes" truthful. He speculated that she may have

psychological issues related to her chronic pain, and is "heavily medicated."

       Moranz testified he and Paley had spoken about the statue and returning it to Hadley

sometime after Elaine's death.

       Mark Brenfleck, the president and owner of Appellant Superior Moving & Storage

Company, Inc., testified as follows: that he founded the company over 35 years ago and has

served in his current role since then. The company deals in household and office moving and

storage. Superior both moves customers' items into storage and provides self-storage. At the

time of Paley's move the company had 17 trucks, roughly 70 employees and did 75-100 jobs per

week. Superior had an 119,000 square foot warehouse with nearly 2,000 storage units.




                                                14
       Brenfleck's described his biggest responsibility with the company being to dispatch the

men, but he also works on payroll and employee relations.

       At the time of Paley's move, Superior had a fruitful relationship with Paley. She had

used Superior many times and would recommend them to others, leading to new clients for

Superior.

       Brenfleck testified as to the standard procedure at Superior that would have been in effect

at the time Paley moved out of the Moranz home. When speaking with a customer in preparation

for a move, Brenfleck questions them on the items to be moved, to get a sense of the size of the

job. He might also send out a "surveyor" to help ascertain this fact. With Paley's move, she

declined to have a surveyor come because she had moved with Superior so many times.

       During a typical move the driver of the truck also acts as "supervisor" of the goods.

Items are inventoried when they are taken from the home, first by being labeled and then entered

onto an inventory sheet. The condition of the property at the time of move is noted. However,

for Paley's move, many items were already boxed. Inventorying the goods is the supervisor's

job.

       Once items are taken to the warehouse, the warehousemen check the items taken against

the inventory. If more than one truck comes in at once, the warehousemen will "scan" multiple

trucks at once to make sure the goods are being unloaded properly. They are also supposed to

make sure they are not "bringing items into the warehouse that we don't accept because our

insurance wouldn't be able to handle them." Brenfleck is not involved in the unloading of items

at the warehouse.

       Brenfleck testified Superior has a computer system that is used to keep track of whose

property is in each vault. Customers provide the locks, and are encouraged to keep the keys,



                                                15
although Superior will keep them if the customer is afraid of losing them. These keys are

marked and kept in a safe. Brenfleck also testified as to the facility's security system. He stated

that they have a "thorough camera system" as well as alarms, and that the building itself has

thick walls and is surrounded by a barbed wire fence.

        When a customer is ready to pick up their goods, items are crossed off the inventory or

else "scanned" while under the supervision of the warehouse manager. They are specifically

looking out for any broken items so that they can be repaired first.

        In the event that Superior has to foreclose on a locker, the items contained therein are

sold to various buyers. Brenfleck testified that this happens up to 500 times per year, and in 25

years in business Superior has accidentally sold the vault of a paying customer on two occasions.

One of the buyers who bought from foreclosed vaults in the 2012-2013 period was Jim Davis,

who Brenfleck referred to as a "flea market guy."

        Brenfleck further testified Superior had a policy in place to not accept artwork, antiques,

or "anything expensive." Brenfleck testified there are movers who specialize in such things, but

that Superior does not. Brenfleck said Superior does not advertise itself as such a mover.

        Brenfleck testified to the events surrounding the move of the sculpture in October, 2012.

Brenfleck spoke with Paley about the move in advance and he gave her a list of things Superior

cannot move. Brenfleck also said that he knew her well as a customer and knew she typically

had valuable items, and asked her to buy additional insurance, but she did not. Brenfleck says

Paley requested specific people to handle the move - Mel Figueroa, Eleotorio Leon and Eric

Leon.

        Brenfleck said at the time of the move Paley did not mention anything about a Rodin

statue, George Hadley, or that any of the property to be moved did not belong to her. Brenfleck



                                                 16
discussed the Bills of Lading used for this move - one for each of the several days Superior spent

at the Moranz home. The Bills provide the option for the customer to purchase more insurance,

and the customer is asked to list any items of exceptional value. Brenfleck next testified about

the inventory sheet filled out by one of his movers the day of Jana Paley's move. Next to each

item should be a notation describing the item's condition and whether it was packed by the

owner or by Superior. The form in question contains a listing that says "rodin" (sic) but has no

notation accompanying it.

       In August, 2013, Superior transported Paley's goods from its warehouse to Paley's new

home in Philadelphia. Brenfleck first became aware that some of Paley's items were apparently

missing when Tim Collins, the Superior employee who was in charge of claims of loss, told him

about it. Brenfleck said he normally does not get involved with issues of loss but he did in this

case because of the scale of the loss. Once Brenfleck became involved, he investigated the

vaults himself to see if any items were left behind. He says he did not get a chance to speak with

the movers himself, but one of his subordinates did. Brenfleck says Superior did not contact the

police because there are often false alarms when customers think an item was not delivered when

the customer in fact misplaced it.

       Despite a reputation for being good movers, Brenfleck testified he later fired the three

men who were involved in Paley's move. However, Brenfleck claimed this firing was for

misconduct unrelated to the loss of the Rodin. Tim Collins has since passed away.

       Brenfleck testified at one point the FBI did come to him as part of their investigation into

the theft. At this time Brenfleck says he picked a woman out of a photo array he was shown -

Karina Walton. He did not know her name at the time but he knew he had seen her before, and

that she was the girlfriend of Jim Davis, the "flea market guy" who did business with Superior.



                                                17
       Finally, Brenfleck said he personally had no way of knowing whether the Rodin ever got

onto one of Superior's moving trucks or whether it ever made it to his warehouse.

       Two experts testified as to the value of the statue. Plaintiffs expert, Jerome Le Blay, was

qualified as an expert in Rodin sculpture. He attended the University of Paris and had a pre-PhD

in art sociology. After graduating in 1992 he joined the Rodin Museum in Paris. He later

worked at Christie's as a specialist. He is currently working on a complete catalogue of the work

of Rodin while also working as an art adviser and art dealer. He considers himself, along with

one or two others, to be the foremost expert on Rodin valuation in the world. The Court

qualified him as an expert.

       Le Blay was familiar with the statue in question, having examined it at Christie's request

in September of 2013. At the time all he knew of its provenance was that it supposedly belonged

to a woman named Walton, who he had not heard of. He testified to the sculpture's unique and

interesting features. Among other things it was cast at the Barbedienne foundry and was printed

with the words "Paris" and "France", which was highly unusual. In preparation for the trial Le

Blay formed an opinion as to the value of the sculpture and prepared a report. He considered

sales of similar works, in size and quality. He also considered the evidence of provenance, and

came to the conclusion that if the true provenance of the statue had been known, it would have

increased in value in the eyes of buyers. He noted the statue had been in the collection of

George Washington Hill, it had been in the same collection for almost 70 years, and that it had

been exhibited in institutions like the prestigious Vassar Collection.

       Le Blay concluded with the additional information about the provenance, the value of the

work on November 5, 2013, would have been between 20 and 30 percent higher. Le Blay was

also asked to evaluate the value of the statue if it had been sold at the end of 2012. In May of



                                                 18
2012 similar works of 25 and 72 centimeters high, sold for $900,000.00 and $2.4 million

respectively. Hadley's statue was 60 centimeters high. Le Blay concluded that the market was

"strong" at the end of 2012 and the statue would have sold for more at that time than it ultimately

did in 2013.

       Le Blay also testified the sculpture could have sold for even more if it had been sold

along with Hadley's other Rodin - "Eternal Springtime." Remarking on the importance of

provenance, Le Blay stated "There is a lot of storytelling about the provenance and the

circumstances out of the works, where they were kept or where they were acquired. And I think

for Mr. Hadley the story would have been perfect for the art market at the time." He concluded

the statue was worth $1,459,080.00 in December, 2012 (the month the statue was removed from

Hadley's home). Le Blay also testified it was not uncommon to see green felt pads on the

bottoms of statues, which Hadley's sculpture had. He also opined that auction houses like

Christie's "take great care" of their customers, and suggested that Christie's would have been

likely to defer to someone willing to pay a million dollars for a Rodin statue vis-a-vi someone

like George Hadley.

       The three defendants jointly employed an expert, Emily Thompson, who was to opine on

the value of Hadley Moranz's Rodin sculpture and counter the opinions of Mr. Le Blay.

Thompson has two bachelor degrees, in art history and English, and a master's degree in art

administration from NYU. Her work experience included jobs with a specialist auction house in

Manhattan and a "boutique appraisal firm" that specializes in appraising art for damage, loss, and

litigation support. As part of her work she conducts fair market value analyses. Thompson also

worked as an appraiser at an international firm. She is a member of the Appraisers Association

of America. She was qualified as an expert by the Court.



                                                19
       In connection with this litigation, Ms. Thompson prepared an expert report on the value

of the Rodin statue on November 6, 2013. The report purported to determine the "fair market

value review appraisal", with fair market value being defined as "the sale of a work between a

willing buyer and a willing seller, neither being under any obligation to buy or sell and both with

reasonable knowledge of the facts." The report was prepared according to the standards of the

"Uniform Standard Of Professional Appraisal Practice." This is determined primarily by looking

at previous, comparable sales of similar works that are sold at public auction. Her report also

looked at the general art market during the relevant time period. In terms of the Rodin at issue,

Ms. Thompson looked at the catalogue information which was available from Christie's, Mr. Le

Blay's report, and some of the documents from the present suit.

       Ms. Thompson reviewed the prices of the roughly 200 pieces of "The Kiss" that sold in

the relevant time period, which came in different sizes. Ms. Thompson considered both the

"hammer price" - that is, the literal sale price at the end of the auction, and the "buyer's

premium", which is an additional 15-20 percent that is paid to the auction house. Together they

make up the fair market value.

       Ms. Thompson focused on sales of "The Kiss" which were of a similar size to Hadley's

piece. The two she felt were most "comparable" were sold for $850,000 and approximately

$1,000,000. She concluded that the sale price that Hadley's Rodin received, $965,000, was

"well within previous sales for similar pieces."

       Ms. Thompson testified that she disagreed with several of the bases of Mr. Le Blay's

valuation. First, she thought it was "speculative" to say the sculpture would have sold for more

in 2012 than when it actually sold in 2013. Second, she disagreed as to the significance of the

provenance in this case. While provenance matters, Ms. Thompson testified that it is usually



                                                   20
significant when the previous owner was a major collector, and according to her research Mr.

Hill was not known as an art collector. Third, Ms. Thompson also felt it was "speculative" to say

that selling "The Kiss" as a pair along with the "Eternal Springtime" would have increased the

pnce.

        The Court considered the testimony of Plaintiff's expert, and not Defendants', to be

compelling and incorporated it in its findings of fact.



Discussion

        Superior and Paley's 1925(b) statements are voluminous, and challenge almost all of the

Court's significant, or not, legal and evidentiary rulings. However, the issues raised therein can

be divided into several broad categories. The Court will therefore address the major issues of

law and fact in this fashion.



Superior Violated a Duty Owed to Hadley

        Superior alleges that it owed no duty to Hadley whatsoever, in tort or in contract, as a

matter of law. Thus, it asserts that it has no liability to him for the loss of the statue, and

therefore could not be liable for the theft of the statue resulting from its negligence.

        From the outset, it should be noted that Superior does not challenge the Court's finding

that it was negligent in its handling of the statue, including its failure to adequately search of it

when it went missing. (Court's Findings of Facts and Conclusions of Law pgs. 11, 18-26). The

crux of Superior's argument is that it had no responsibility whatsoever to the legal owner of the

property stored in its warehouse, and its negligent handling thereof is irrelevant. Rather, its only

responsibility was to the converter, Paley. This position is untenable.


                                                   21
        Superior's duty, as well as the duties of its co-defendants, arose from the bailment

relationship. A bailment is the "delivery of personalty for the accomplishment of some purpose

upon a contract, express or implied, that after the purpose has been fulfilled, it shall be

redelivered to the person who delivered it, otherwise dealt with it according to his directions or

kept until he reclaims it." Price v. Brown, 680 A.2d 1149, 1151-52 (1996) (quoting Smalicn v.

Westfall, 269 A.2d 476, 480 (Pa. 1970). A cause of action for a breach of bailment requires that

the plaintiff establish that personalty has been delivered to the bailee, a demand for return of the

bailed goods has been made, and the bailee has failed to return the personalty. Brown, 680 A.2d

at 1152. When the plaintiff produces evidence to satisfy those elements, the defendant has the

duty of going forward with evidence accounting for the loss. If the defendant fails to do so, he is

responsible for the loss. Id. (citing Schell v. Miller North Broad Storage Company, 16 A.2d 680

(Pa. 1940)).

       The law distinguishes three main types ofbailments, namely: (1) those for the sole

benefit of the bailor (the party delivering the goods), (2) those for the sole benefit of the bailee

(the party holding the goods), and (3) those for the mutual benefit of both bailor and bailee.

Beechwoods Flying Service Inc. v. Al Hamilton Contracting Corp., 464 A.2d 440, 443 (Pa.

Super. 1983). The standard of care required of a bailee depends on the kind of bailment

involved; in the case of a bailment for mutual benefit, the bailee is require to exercise "ordinary

diligence" with regard to the bailed property and is responsible for "ordinary neglect." Ferrick

Excavating and Grading Co. v. Senger Trucking Co., 484 A.2d 744, 748 (Pa. 1984) (citing

First National Bank of Carlisle v. Graham, 79 Pa. 106, 116-117 (1875). Ordinary diligence is

defined as "[T]hat care which men of ordinary prudence customarily take of their own goods of a

similar kind and under similar circumstances." Beechwoods, 464 A.2d at 443.



                                                  22
          When George Hadley loaned the Rodin to Elaine Moranz, a bailment was created. This

bailment was one for mutual benefit, as the testimony showed that Hadley benefited from

knowing that his property was safe in a secure home and that the Moranzes benefited from being

able to display an exquisite work of art. When Elaine Moranz died, Joel Moranz both

individually and as her successor became responsible as bailee for the property. Joel Moranz

was subject therefore to the duty of "ordinary care" imposed on him as bailee in a mutual benefit

bailment. The Court found that, without his knowledge and through no negligence of his own,

Moranz's long term houseguest Jana Paley removed the statue from his home. It was undisputed

that Paley was not party to this bailment contract. Paley's actions in removing the statue without

the permission of Hadley or Moranz, and arranging for them to be taken to be stored amongst her

possessions, constituted conversion. 2

          Paley contracted with Superior to remove the Rodin and place it in storage.

When Superior agreed to move and store the sculpture at the behest of Paley, another bailment

was created. The delivery of the property by Paley to Superior created a "bailment for hire",

another form of a bailment for mutual benefit. A bailee for hire is not an insurer of the goods it

holds, but can be held liable for the loss of bailed property if it is "guilty of some negligent act or

omission which is the proximate cause of their loss." Beechwoods, 464 A.2d at 443. A bailee

may be liable for the theft of the bailed property if there is some fault on its part. Moss v. Bailey

Sales & Service, Inc., 123 A.2d 425, 550-551 (Pa. 1956).

          The Court found the theft of the property from Superior's custody was "the result of

Superior's own negligence" (Court's Findings of Fact and Conclusions of Law pg.18), and this

finding is supported by the record. Despite the fact that Superior's president Mark Brenfleck

claims the company had a firm policy against moving valuable art or "anything expensive",

2
    Paley's arguments as to the law of conversion will be addressed below.

                                                     23
Superior knowingly endeavored to take the Rodin. Paley was well known to Superior, and they

could not have been unaware she would be moving valuable items. Indeed the Rodin was not the

only valuable item taken by Superior the day of Paley's move, as Superior also removed other

valuable paintings owned by Paley as well as expensive designer clothes. Superior's own

invoice reflects that a "rodin" (sic) was packaged and moved. But no apparent care was taken to

ensure the sculpture would be properly handled and protected from theft.

        Furthermore, Superior subsequently fired the employees who were involved in Paley's

move, lost the records of the move, and the supervisor died. This raises the inference that more

details of Superior's handing of the objects have been suppressed.

       After Superior became aware the property had disappeared, Superior was further

negligent in failing to make serious efforts to recover the property.

       The Court found Superior's actions in mishandling the property bailed to it rendered it

liable to the owner of the property, George Hadley, as constructive beneficiary of the bailment

contract between itself and Jana Paley. Superior claims it cannot be liable to Hadley because it

did business only with Paley, not him. In essence, Superior argues the fact that the bailor, Paley,

was a converter and not the true owner of the property bailed lets Superior off the hook. This

theory is spurious. The receiver of converted property is also a converter. In finding that

Superior had a duty to the owner, Superior is subject to a burden no more onerous than the one it

owes to any client that stores goods in its warehouse. The finding of liability by Superior was

appropriate in this case.

       Furthermore, it would be inequitable to enforce against Hadley the limitation on liability

contained in the standard Bill of Lading entered into between Paley and Superior, which would

limit Hadley's recovery on the loss of the sculpture to $0.60 per pound. Hadley was not



                                                 24
involved in negotiating the terms of the contract, and his remedies should not be limited because

of the decisions of Paley- the converter of his property. This is especially true where these

decisions, such as failing to purchase additional insurance, were clearly negligent and the

product the converter's clear disregard for the safe handling of the sculpture. It would also be

unconscionable to limit Plaintiffs recovery on the value of an irreplaceable masterpiece to a

figure calculated on the basis of the sculpture's weight. Such a figure would fall so short of

compensating Plaintiff for his loss that it would constitute in effect a complete disclaimer of

Superior's liability- giving Plaintiff no recovery, and imposing no accountability on Superior.



Paley Converted the Sculpture and Was Responsible for its Loss

        Paley, in her 1925(b) statement, asserts that "there was insufficient evidence introduced

at trial and an inadequate legal basis to permit recovery by plaintiff for conversion, negligence

and breach of constructive trust." On the contrary, the record was more than sufficient to

establish Paley's liability.

        Conversion is "the deprivation of another's right of property in, or use or possession of, a

chattel, or other interference therewith, without the owner's consent and without lawful

justification." L.B. Foster Co. v. Charles Caracciolo Steel & Metal Yard, Inc., 777 A.2d 1090,

1095 (Pa. Super. 2001) (citing McKeeman v. Corestates Bank, N.A., 751 A.2d 655, 659 n. 3

(Pa. Super.2000). The presence of the sculpture in the Moranz home was the result of the

bailment arrangement between George Hadley and Elaine Moranz. The property was not bailed

to Paley. After the death of Elaine Moranz, the duty to look after the sculpture fell to her

husband Joel Moranz. It is undisputed Paley never received permission from either Hadley or

Joel Moranz to remove the statue from the home. Paley did testify that Elaine Moranz had told



                                                 25
her shortly before her death that she was to take possession of the statue and return it to George

Hadley. But there was no proof that any such conversation took place, except for the testimony

of Paley herself, which the Court found to be incredible. Therefore, the Court found Paley had

neither consent nor lawful justification to take the sculpture. Furthermore, the Court's found that

Paley intended to keep the statue for herself, and this finding was supported by the record.

Among the many facts which indicate the intent on Paley's part to take permanent ownership of

the item: (1) She personally undertook to have the sculpture appraised several years before

Elaine Moranz's death, (2) She made only half-hearted attempts, if any, to contact Hadley after

Elaine's death, (3) She arranged for the sculpture to be sent to her own home, and (4) She

repeatedly represented to others, including Superior, that she owned the sculpture. Paley argues

she cannot be liable for conversion because "Moranz did not request [that she] return the

sculpture." (Statement of Matters Complained of on Appeal by Defendant, Jana Paley,          ,r 8).   The

existence of a demand for the return of the property is not an element of conversion.

Furthermore, the Court found there was no basis for believing Paley would have complied with

such a request if it was made; this would have been inconsistent with her intent to keep the

statue. The Court's finding Paley converted the statue was well supported and consistent with

the law.

       Paley's actions in converting the sculpture, which led proximately to its being stolen and

irretrievably lost, are sufficient alone to justify the compensatory damages in this case. But the

Court also found her taking of the sculpture without permission resulted in creation of a

constructive trust, and Paley violated the duties this relationship imposed on her once she took

control of the sculpture. A constructive trust is "a relationship with respect to property

subjecting the person by whom the title to the property is held to an equitable duty to convey it to



                                                 26
another on the ground that his acquisition or retention of the property is wrongful and that he

would be unjustly enriched ifhe were permitted to retain the property." Kern v. Kern, 892 A.2d
1, 8 (Pa. Super. 2005) ( citation omitted). The imposition of a constructive trust is appropriate

only where "the defendant has no right whatsoever to the property he holds in violation of the

plaintiffs rights." Id. (italics in original). The sole responsibility of a constructive trustee is to

return the property to the one on whose behalf the trust is created. Buchanan v. Brentwood

Federal Sav. and Loan Ass'n, 320 A.2d 117, 127 (Pa. 1974). It is clear Paley had no right to the

property, but nonetheless had taken dominion over it. Therefore the equities of the case justify

the imposition of a constructive trust. A trust having been created, Paley had an obligation to

return the property to Hadley. Indeed the defense offered by Paley for her conduct in this matter,

although the Court did not credit it, was that she in fact took Hadley's property with the intention

of keeping it safe until Hadley returned and retrieved it. Paley nonetheless now claims she owed

no duty to Hadley to exercise any degree of care over his property. She cannot have it both

ways. A trust having been imposed, the Court found Paley failed in her duty to return the

sculpture to Hadley, which she was bound to do. Furthermore, the evidence showed her actions

and omissions led to the disappearance of the sculpture. Paley made no arrangements with

Superior to provide additional care and security for the sculpture. She paid no attention to the

sculpture while it was in the care of Superior, just as she did with her own belongings which

were similarly in Superior's care. After the sculpture disappeared, she made very few efforts to

recover it, failing even to report its disappearance to the police. When the sculpture's

whereabouts were actually discovered by Hadley, Paley refused to provide him with even simple

assistance which may have resulted in the stoppage of the auction at Christie's. In doing this she

fell well short of her duty as constructive trustee.



                                                  27
-------------------------------------                                                             ··-···�··-·········




     Joel Moranz Was Not Liable for the Loss of the Sculpture

            Both Superior and Paley allege the Court's finding in favor of Joel Moranz and against

     the Plaintiff was inconsistent with the finding of liability on their own parts." (Statement of

     Matters Complained of on Appeal by Defendant, Jana Paley, 1 8, Defendant Superior Moving &

     Storage Company, Inc. 's Concise Statement of Errors Complained of on Appeal 16). On the

     contrary, the evidence presented at trial was fully consistent with this finding and should not be

     disturbed on appeal. As executor of the estate of his wife, Elaine Moranz, Joel Moranz

     succeeded to her position as bailee of the sculpture. There was no evidence he was careless in

     handling the sculpture; rather, it was unlawfully taken from his home by Jana Paley. As stated

     above, a bailee is not responsible for the theft of bailed property unless there is some fault on his

     part. Moss v. Bailey Sales & Service, Inc., 123 A.2d 425, 550-551 (Pa. 1956). Paley asserts that

     Joel Moranz should be held liable for failing to stop her from converting the property, or from

     failing to get it back from her after she did so. Superior makes the same claim. But the Court

     found Paley would not have returned the property even if Joel Moranz had insisted on its return.

     His primary responsibility as bailee after the removal of the property, then, became to account to

     the bailor for its disappearance, and he discharged this duty. See Price v. Brown, 680 A.2d 1149,

     1152 (1996) (citing Schell v. Miller North Broad Storage Company, 16 A.2d 680 (Pa. 1940)).

     Unlike Superior and Paley, who were uncooperative or evasive when Hadley returned and

     attempted to recover his sculpture, Moranz assisted Hadley by giving him information as to the

     circumstances of its removal. The Court further found even if Moranz were negligent in some

     fashion, this negligence was superseded by the actions of Paley and Superior. Therefore there

     was no inconsistency in the verdict and the finding of the Court should be upheld.



                                                      28
Superior and Paley Were Jointly and Severally Liable for the Loss of the Sculpture

         The Court found Paley and Superior were jointly and severally liable for the loss in value

occasioned by the sale of the sculpture for less than its true value, as found by the Court on the

basis of the credible expert testimony. (Court's Findings of Facts and Conclusions of Law pg. 9).

This is the approach mandated by the Fair Share Act, which states that a defendant's liability

shall be joint and several in an action for an intentional tort. 42 Pa.C.S.A. § 7102(a.1)(3)(ii). The

Court found the defendant Jana Paley was liable for conversion, an intentional tort. Therefore

joint and several liability was mandated in this case. Both Superior and Paley assert that the

provisions of§ 7102(a. l)(l) required the apportionment of liability. Section 7102(a. l )(1)

provides in pertinent part: "where liability is attributed to more than one defendant, each

defendant shall be liable for that proportion of the total dollar amount awarded as damages in the

ratio of the amount of that defendant's liability to the amount of liability attributed to all

defendants and other persons to whom liability is apportioned under subsection (a.2)."

(Statement of Matters Complained of on Appeal by Defendant, Jana Paley,         ,r 27, Defendant
Superior Moving & Storage Company, Inc.' s Concise Statement of Errors Complained of on

Appeal   ,r 4).   This would obviously be inconsistent with§ 7102(a.1)(3)(ii). Both appellants also

assert that this apportionment scheme should have been applied to allow the Court to find

liability on the part of the severed defendant Karina Walton. This would also have been

inappropriate, for the reasons explained below.




                                                   29
Karina Walton Was Properly Excluded From the Verdict Slip

       The evidence presented at trial showed that Plaintiffs sculpture, having been converted

by Paley and having later disappeared while in the care of Superior, somehow ended up in the

hands of a flea market proprietor named Karina Walton, the girlfriend of Jim Davis, a man who

did business with Superior. Walton presented it to Christie's for auction and misrepresented it as

her own. Superior and Paley were negligent in failing to secure and protect the sculpture from

the likes of Walton and others who would trade in stolen property. As explained above, Paley

filed ajoinder complaint against Walton on this basis. But Plaintiff Hadley's motion to sever her

as a defendant was granted on November 2, 2015, because Walton had filed for bankruptcy and

was therefore subject to an automatic stay. 11 U.S.C. § 362(a). Nonetheless, both Paley and

Superior requested at trial that Walton be placed on the verdict slip and be apportioned a

percentage of the liability for the loss of the sculpture. This would have been plainly

inappropriate for two reasons. First, to do so would have been in violation of the automatic stay.

Second, any evidence adduced against Karina Walton was plainly insufficient to apportion any

liability to her whatsoever. All that was presented to the Court was evidence that Hadley's

sculpture somehow ended up in Walton's hands, and that she attempted to sell it at Christie's

under false pretenses. No evidence was presented at trial actually accounting for Walton's

responsibility, if any, for the theft of the sculpture from Superior. Therefore, it would have been

impossible to include her on the verdict sheet.

       Furthermore, the fact of Karina Walton's arrest after the trial does not change the

situation. After the publication of an article in the Philadelphia Inquirer reporting that Karina

Walton had been criminally charged in connection with the theft of the sculpture, Superior filed a

motion asking to supplement its post-trial motion, alleging that it now had new evidence which



                                                  30
militated in favor of Walton's inclusion on the verdict slip and therefore its argument that a new

trial was warranted. The Court denied this motion, because the fact of Walton's arrest did not

change the fact that as a bankrupt debtor she simply could not have been subject to liability in

this case.



The Amount of Damages for Loss of Sculpture Are Appropriate

        The Court's determination as to the true fair market value of the Rodin on the day of the

Christie's auction Walton, i.e. an auction where the sculpture's impressive provenance was not

considered, was supported by the thorough and credible testimony of an expert witness, Jerome

Le Blay. Mr. Le Blay's credentials as an expert on the art of Auguste Rodin were unrebutted,

and he had the benefit of actually having seen the very sculpture at issue in this case. The Court

found Mr. Le Blay's testimony far more convincing on this point than the testimony of the

defense expert, Emily Thompson. Superior alleges this finding was against the weight of the

evidence, and Paley curiously argues that Mr. Le Blay's testimony was inadmissible. The record

speaks for itself and the Court's determination as the finder of fact should not be disturbed.

(Statement of Matters Complained of on Appeal by Defendant, Jana Paley,, 28, Defendant

Superior Moving & Storage Company, Inc. 's Concise Statement of Errors Complained of on

Appeal 18).

        Both appellants further argue Hadley failed to properly mitigate his damages by, inter

alia, failing to seek an injunction to stop the sale of the statue at Christie's. (Statement of

Matters Complained of on Appeal by Defendant, Jana Paley,        1   17, Defendant Superior Moving

& Storage Company, Inc.'s Concise Statement of Errors Complained of on Appeal ,17). This is

another question of fact, best determined by the finder of fact and should not be disturbed on



                                                  31
appeal. Suffice it to say the record reflects Hadley's persistent efforts to acquire information

from an uncooperative Paley in order to put forward the best case possible to Christie's, and his

decision not to seek a TRO was based upon the advice of counsel. The Court could find no issue

to challenge the decision. Hadley was not sure the statue was his and his proof of ownership in

the New York litigation was at first uncertain.

       Paley's breach of duty to Hadley was a significant factor and thus the legal cause of his

incurring legal costs to mitigate his losses.



Paley's Outrageous Conduct Justified the Imposition of Punitive Damages

       The imposition of punitive damages is justified where the conduct at issue is "outrageous

because of the defendant's evil motives or his reckless indifference to the rights of others."'

Rizzo v. Haines, 555 A.2d 58, 69 (Pa. 1989) ( citations omitted). The Court should focus on

"the act itself together with all the circumstances including the motive of the wrongdoer and the

relations between the parties .... ' Id. An award of punitive damages should not be disturbed on

appeal unless it so excessive that it shocks the Court's sense of justice. See

Shared Communications Services of 1800-80 JFK Blvd. Inc. v. Bell Atlantic Properties Inc.,

692 A.2d 570, 576 (Pa. Super. 1997) (citing Lewis v. Pruitt, 487 A.2d 16, 22 (Pa. Super 1985)).

In her 1925(b) statement, Paley asserts that the evidence was insufficient to justify the imposition

of punitive damages in this case and that the award is grossly excessive. The decision to impose

punitive damages is a matter of the judge's discretion, and the Court's findings concerning

Paley's bad motive and reckless indifference to the rights of the Plaintiff are supported by the

record. Among other things, the evidence showed Paley coveted the Rodin sculpture even before

the death of her friend, the original bailee Elaine Moranz. She undertook to remove it from the



                                                  32




 -   ·------·-------------------------
      ·
home of Elaine's husband, who succeeded her as bailee and where she had been living rent-free

for years. There was evidence that she did so in significant part because she was unhappy with

Joel Moranz' s impending marriage and disliked his new wife. Having taken the sculpture, Paley

failed to exercise ordinary care in handling it. Despite claiming that she only intended to keep

the sculpture safe until Hadley returned, she repeatedly misrepresented the sculpture as her own.

After its loss, she made meager efforts to recover it. She testified that she desired to "move on"

and that to worry about its loss would be to "cry over spilled milk." Once Hadley returned and

confronted her with the evidence of the impending auction of the sculpture, she had an

opportunity to do the right thing and assist Hadley in recovering the property. Despite claiming

to have wanted to see the statue returned to Hadley, she did nothing to help him when she had

the chance. Indeed, she ignored calls and desperate emails, pleading for her help. Up to and

including the day she testified at trial there was no evidence of any contrition on her part.

        Jana Paley's attitude toward the property of George Hadley epitomizes reckless

indifference to his rights. The imposition of punitive damages was appropriate to punish and

deter such conduct. Furthermore, the award of $1,000,000.00 was plainly not excessive, in light

 of the comparable amount of compensatory damages awarded in this case and the fact of Paley's

 personal wealth. The Court, in its discretion, admitted deposition testimony wherein Jana Paley

 states that her personal wealth is in excess of one hundred million dollars. (N.T. 9/30/16 pgs. 30-

 31).



 Additional Issues

        Superior and Paley assert a number of additional issues in their respective 1925(b)

 statements.


                                                  33
        Superior asserts that Hadley's claims against it are barred by the "Carmack Amendment",

49 U.S.C. § 14706, because it defines the liability of a motor carrier providing transportation

services and preempts all state law claims against a carrier for loss or damage to interstate

shipments. This argument was not raised until the day of closing argument in the case. Any

defense not raised in preliminary objection, answer or reply is waived. Pa.R.Civ.P. 1030(a).

Even if properly raised, the statute does not apply: The law applies only to interstate shipments,

and the Court found that the destination of the goods was Paley's home in Philadelphia home.

(Court's Findings of Fact and Conclusions of Law pg. 3).

       Paley claims that Hadley's suit was barred by both the gist of the action and the economic

loss doctrine. Both doctrines are irrelevant here. Paley was found liable for the tort of

conversion and the Court further found her handling of the property to be negligent in violation

of her duty as constructive trustee.

       Paley claims the Court failed to adjudicate the cross-claims it filed against Superior

asserting its alleged paramount liability for the loss of the sculpture. These claims were disposed

of in the Court's verdict.

       Both Paley and Superior assert, as a number of separate items of error, that the evidence

was either insufficient to support the Court's findings regarding the elements of the cause of

actions at issue or these findings were against the weight of the evidence. (Statement of Matters

Complained of on Appeal by Defendant, Jana Paley,� 4,      ,r 7, � 9, � 10, ,r 12, ,r 13, � 17, ,r 29).
The Court's findings of fact and conclusions oflaw were supported by the record.

       Paley asserts that Hadley's settlement with Karina Walton in the New York litigation

represented either a full release or a full satisfaction of all Hadley's claims. However, this

release was not presented to the Court as representing a general release.



                                                 34
       Paley argues that the Court's award of attorney's fees and costs to Hadley was in error.

In reality the Court awarded as damages the attorney's fees expended in the New York litigation

only, to compensate Plaintiff for having to engage in that litigation, a direct result of Paley's

conduct.

       Defendants' remaining complaints are without merit. The Court's verdict should not be

disturbed.



                                                  BY THE COURT:



April 28, 2017
                                                        )JfL




                                                   35
APPENDIX: Court's Findings of Fact and Conclusions of Law




                              36
·---------------------------------------·

             IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                     FIRST .JUDICIAL DISTRICT OF PENNSYLVANIA
                                 CIVIL TRIAL DIVISION


     GEORGE M. HADLEY
                                    Plaintiff                     DECEMBER TERM, 2014

                 v.

     JOEL MORANZ, INDIVIDUALLY
     AND AS EXECUTOR OF THE EST ATE :                             No. 1620
     OF ELAINE MORANZ

     JANAS. PALEY

     SUPERIOR MOVING & STORAGE
     COMPANY, INC.
                                    Defendants




                                           FINDINGS OF FACT

            I.        Plaintiff George M. Hadley ("Hadley") is an individual currently residing in

     Massachusetts.

            2.        Defendant Joel Moranz ("Moranz") is an individual currently residing in Delaware.

            3.        Defendant Jana S. Paley ("Paley") is an individual currently residing in

     Philadelphia, Pennsylvania.

            4.        Defendant Superior Moving & Storage Company, Inc. ("Superior") rs a

     Pennsylvania corporation with a principal place of business in Philadelphia, Pennsylvania.

            5.        In 1985, plaintiff George Hadley inherited two bronze Auguste Rodin sculptures

     from his mother, who had inherited them from her father, the former president of the American

     Tobacco Company.
       6.      One is a century-old bronze casting of Rodin's passionate work known as "The

Kiss" (hereinafter the "the Rodin") and is the subject of this lawsuit. In or about 1994 Hadley

decided to entrust the piece to his close friend and attorney Elaine Moranz. Hadley's heavy travel

schedule as an airline pilot and the long absences from home that this entailed led him to worry

that his valuable art object might be stolen.

       7.      Hadley visited Elaine Moranz and her husband Joel Moranz often and became

familiar with Elaine Moranz's very close friend, Jana Paley, who came to stay with the Moranzes

and lived for many years in both their Wallingford and Newtown Square, Pennsylvania homes.

       8.      When the Moranzes moved to Newtown Square, Pennsylvania, Elaine Moranz

asked Hadley if she could move the Rodin to the new home, and he agreed.

       9.       Moranz was aware throughout this time that although Hadley had loaned the Rodin

to Elaine, Hadley expected to get it back. He never viewed it as a gift, and never considered either

of them to have had an ownership interest in it.

        I 0.   The loan of the Rodin provided a mutual benefit for the parties. Hadley had the

comfort of knowing that the Rodin was safe and secure in the custody of a trusted friend, and

Elaine Moranz received the benefit of displaying a magnificent work of art on a custom-built

pedestal in her dining room.

        11.    In or about 2008 or 2009, Hadley learned that Elaine Moranz had been diagnosed

with ovarian cancer.

        12.    Hadley visited Elaine less frequently, having moved from Philadelphia to Rhode

Island and then to Boston, Massachusetts. He nevertheless continued to stay in touch with Elaine,

by telephone or by occasional visit, through at least the summer of 2011.




                                                   2
        13.    At some point, Hadley asked that the Rodin be returned to him, but Elaine asked to

keep it a while longer as it comforted her, and Hadley agreed.

        14.    On October 27, 2011, unbeknownst to Hadley, Elaine Moranz died as the result of

ovarian cancer.

        15.       Soon thereafter, defendant Joel Moranz was named executor of her estate.

        I 6.      Paley claims she tried to reach Hadley to notify him of Elaine· s death, but her

testimony on this issue is undocumented and not credible. Paley, a non-practicing member of the

bar, knew Hadley was a Delta Airline pilot and also knew he had been a client of Elaine Moranz

and of the law firm Fox Rothschild. Further, Paley destroyed all her own e-mail and the Blackberry

smart phone belonging to Elaine Moranz.

        17.       Paley knew that the Rodin was very valuable, having been valued at $675,000 in

2005.

        18.       Approximately one year after Elaine Moranz's death, Joel Moranz. contemplating

remarriage, requested Paley vacate the Newtown Square home where the Rodin was kept and

where Paley had resided for many years.

        19.       Paley made arrangements with Superior to pick up her belongings from the

Moranz's Newtown Square house and transport them to storage, for later relocation to her newly-

renovated Philadelphia home.

        20.       During the move, on December 29, 2012, Paley instructed the movers to remove

the Rodin, without the permission of Moranz, who was the lawful possessor of the statute.

        21.        Paley was disturbed by Moranzs plans to remarry after her friend Elaine's death

and wanted to deprive the new wife of the Rodin. She had no lawful or otherwise creditable

justifiable reason to take possession of the statute and remove it.



                                                   3
       22.      Superior did take the Rodin as Paley directed, as clearly indicated on a Superior

inventory form, which identified it as "rodin" [sic). It was put on the moving truck along with

other artworks and valuables including china and silver belonging to Moranz.

       23.      When the truck arrived at the Superior warehouse that day there was inadequate

supervision of the unloading. Superior's protocol was to return all valuables and artworks after

inspecting the unloading. On the day in question the unloading was either unsupervised or poorly

supervised at best.

       24.      The Rodin ultimately ended up in the hands of Karina Walton, a flea market

operator.    Walton was a close associate of Jim Davis, a purchaser of distressed goods. who

frequented the Superior storage facility and was well known to Superior. Walton had been on the

premises of Superior accompanied by Davis.

       25. Superior never investigated the loss of the Rodin or, for that matter. any of the material

Paley had given it for safe-keeping which also ended up missing.

       26.      Moranz learned of Paley's removal of the Rodin from the Moranz home within a

day or so of the removal and questioned Paley about it as well as his missing silver and china.

Paley promised a return of his goods when she could get around to it.

       27.      Moranz did not report the taking or demand the Rodin's return. However. there is

no evidence that Paley would have complied had he done so.

       28.      Sometime in June, 2013, Karina Walton brought the Rodin to Christie's auction

house, representing that it was her own, and sought to auction it.

       29.      Christie's had the piece evaluated by Jerome Le Blay, a recognized authority on

Rodin sculpture, and Le Blay recognized it as authentic. The only factor limiting its extraordinary

value was its lack of "provenance," the historic chain of custody of an art object that allows a



                                                 4
collector to trace its origin. Karina Walton simply claimed that the Rodin was kept in a cardboard

box in her deceased father's garage, whereas Hadley could trace the Rodin back to his eminent

                             of "the Kiss" along with another Rodin sculpture.
grandfather and his purchase

        30.         In the summer of 2013, Paley arranged for delivery of the objects she believed were

stored at the Superior warehouse.

        31.         When only some of the objects were delivered, Paley made it clear to Superior that

her treasured designer shoes, pocketbooks and graphics were missing.

         32.        For at least a week, Paley said nothing to anyone at Superior about the Rodin or for

 that matter her own art which was also missing. Finally, on August 30, 2013, she realized for the

 first time that it was missing.

         33.         While complaining about the missing Rodin to Superior, and even talking to an

                                communicated with local police, never reached out to contact Hadley
 attorney about it, Paley never

  and never even filled out an insurance claim for the missing Sculpture.

          34.         Paley waited almost a month to make an attempt to contact the FBI, and then

  misrepresented the Rodin as her own.

          35.         Paley spoke disparagingly about plaintiff to Superior, referring to Hadley as a

  "weird guy."

              36.     Paley hoped that Hadley would never come looking for the Rodin.

              37.     Paley's ultimate goal, before the Rodin went missing, was to keep the Rodin for

   herself.

              38.     Had Paley not arranged for the Rodin to have been moved out of the Moranz home,

   it would have remained in Moranz's custody and control.




                                                         5
       39.     Superior showed no concern whatsoever for the missing sculpture, expressing only

relief when Paley failed to fill out a claim form. No reasonable investigation was conducted.

       40.     In the meantime, however, in September 2013, approximately one month after

Paley notified Superior that the Rodin was missing, Superior fired all three employees involved in

the December 29, 2012, move and lost their personnel files. The employee who was designated

to supervise the unloading subsequently died.

       41.     One evening, while thinking of Elaine Moranz and the Rodin. Hadley went on line

to look at pictures of "the Kiss."

       42.     By pure happenstance. Hadley came across a notice of an auction at Christie's

auction house in New York, for a cast of "the Kiss" that fit the description of his Sculpture. It had

some of the same unusual features that he recognized as unusual characteristics of his own

Sculpture - the same height, the same patina, the same carved name of the Barbadienne foundry

where it had been cast, the same "K" chasers mark and, most unusual of al L the same carved name

of the words "Paris, France," which rarely, if ever, appear on such castings.

       43.     He searched online for information about Elaine Moranz and, to his horror, saw

that she had died more than a year earlier.

       44.     The following clay Hadley called defendant .Joel Moranz, who admitted to him that

Paley had arranged for Superior to take the Rodin from his home without his permission, and that

it had disappeared.

       45.     Christie's auction house left Hadley with the clear impression that it was unwilling

to stop the imminent sale, and unwilling even to escrow the proceeds absent consent of Walton,

unless plaintiff agreed to release Christie's. Plaintiff - unaware at that time of the connection

betweenSuperior and Davis and Walton - reasonably feared that he may not be able to establish



                                                 6
that the Rodin was his, and that a failed TRO attempt would remove all leverage to negotiate an

escrow of the proceeds.

        46.      While Christie's had guidelines which indicated that it would defer a sale if there

was a well-substantiated claim, Christie's own counsel indicated that those were merely

guidelines, which vary on a case-by-case basis. Moreover, Hadley understood Christie's position

to be that they considered his claim to be unsubstantiated and frivolous. He could show them no

police report as they had requested, no insurance claim as they had requested. and no chain of

custody/provenance after the point that it left the Moranz household which would tie his sculpture

to Walt on' s.

        47.      Paley made no reasonable effort to cooperate with Hadley in supporting a potential

injunction action which may have stopped the sale which in fact took place. To the contrary. after

a few initial emails trying to justify her behavior, Paley stopped responding to any communications

by plaintiff and his attorneys. She had even suggested Hadley change the facts so she would have

been the lawful possessor of the Rodin.

        48.      Paley feigned interest in putting Hadley in touch with her attorney and with her

Christie's contact, Barrett White, but never followed through with any introduction.

        49.      Paley's conduct, and her reasons therefore, in causing the removal of the Rodin

without plaintiffs consent or even the consent of Elaine Moranz's executor; and in failing to take

reasonable steps to retrieve it both before: and after learning it had disappeared; and in failing to

assist Hadley once he reached out to her, was outrageous.

          50.    Such conduct by Paley demonstrated a reckless indifference to the rights of plaintiff

Hadley.




                                                   7
       51.     Hadley feared that even if he were successful in stopping the sale. the Rodin would

be returned at least temporarily to Walton.

       52.     In an effort to mitigate his losses (which ultimately reduced the damages available

in this lawsuit), Hadley entered into an agreement with Christie's that permitted them to escrow

the proceeds of the sale.

        53.    The day after the Christie's sale, Walton filed suit against him in order to capture

the Christie's escrow for herself.

        54.     After approximately 16 months of litigation in the New York litigation it became

 clear Walton could not sustain her claim. Hadley settled with Walton. in an agreement to pay her

 counsel fee only.

        55.     At all times Hadley, after learning of the missing Rodin acted reasonably.

         56.    Damages suffered by plaintiff Hadley are as follows:

                        a. The fair market value of the Rodin on December 29. 2012. the date of

                                 its removal from the Moranz home. was $1 ,459,080.

                            b. For purposes of assessing damages. the foregoing fair market value

                                 calculation may be reduced by the dollar amount that plaintiff Hadley

                                 received from Christie's on or about March 13, 2015: $729.160.08.

                            c.   Plaintiff Hadley's damages were increased, however, by the need to

                                 expend counsel fees and costs in order to obtain the funds addressed

                                 above. Those counsel fees and costs, in the amount of $110, 142.90

                                 attributable to attorney John Sutherland, $18,523.75 attributable to

                                  attorney Dayton Haigney and $1, 184.75 attributable to costs paid

                                  directly by plaintiff Hadley, were reasonable and appropriate expenses



                                                       8
                           in an attempt to mitigate his losses. Had plaintiff not retained these

                           attorneys and expended these funds, his compensable losses would have

                           been correspondingly higher.


       57.    The damage of loss of market value was proximately caused by the acts and

omissions of the defendants Paley and Superior. jointly and severally.

       58.     But for those acts and omissions, Hadley would not have lost his Sculpture and

would not have suffered the damages enumerated above.


                                   CONCLUSIONS OF LAW

        1.      Defendants Paley and Superior are jointly and severally liable for the loss of market

                value of plaintiff Hadley's Rodin.

        2.      Defendant Paley is liable to Hadley for his damages in attempting to mitigate his

                losses due to her lack of cooperation.

 As to Moranz

        3.      Elaine Moranz's agreement, as bailee, to accept the loan of the Rodin entrusted to

 her and to return it when George Hadley so requested was an enforceable contract and bailment

 under Pennsylvania law.

         4.      When in October 201 J Elaine Moranz died, defendant Joel Moranz owed a duty,

 as the executor of her estate. as constructive bailee of ordinary and reasonable care.

         5.      A bailee is only responsible for the loss of the bailed property due to theft or other

 casualty if the loss was the result of the bailee's own negligence.    The Rodin was taken from the

  Moranz home by Paley without the permission of Moranz.




                                                     9
       6.           Any negligence on the part of Moranz was superseded by the intervening

conversion of the Rodin by Paley.

       7.           Moranz is not liable for damages to plaintiff Hadley for the loss of the Rodin.



As to Paley

        8.           Paley exercised dominion over the Rodin belonging to plaintiff Hadley without his

consent and without any lawful justification.

        9.          Paley is liable to Hadley for conversion.

        10.          Having converted the Rodin, Paley's liability is unaffected by the Fair Share Act.

 42 Pa.C.S.A. § 7102, and she is subject to joint and several liability.

         11.         Furthermore, having taken the property, Paley became a constructive trustee with

 Hadley as the constructive beneficiary.

            12.      Paley breached her duty by negligently failing to properly secure the Rodin.

            13.      Paley breached her duty by placing the valuable item in the care of Superior

 without insisting on additional care and security of the Rodin.

             14.      Paley breached her fiduciary duty to plaintiff Hadley by failing to assist him in his

  efforts to ascertain the whereabouts and ownership of the Rodin. and by failing to promptly

  notify the police, FBL or Hadley of the loss of the Rodin at the outset.

             15.      ln general, Paley breached her duty by failing to return the Rodin to the

  beneficiary of the constructive trust, plaintiff Hadley.

             16.      Paley's conduct was intentional and outrageous,

              17.     Paley is liable to Hadley for his damages and also for punitive damages.




                                                         10
As to Superior

       18.      Superior was a bailee for hire, subject to a duty of ordinary care with respect to the

bailed property

       19.        The second theft of the property was the result of the Superiors own negligence

       20.        As bailee for hire, Superior owed a duty of ordinary care with regard to the handling

of the property, and were liable for theft of the property if the theft resulted from Superior's own

negligence.

        21.       Superior was negligent in its handling and storage of the Rodin, which lead to it

being stolen.

        22.       Superior was negligent, upon receiving notice of the theft,      111   not endeavoring


 adequately to recover the stolen property.

        23.        Superior was liable to the true owner of the property. plaintiff Hadley as the

 constructive beneficiary of the bailment between Superior and Paley.

         24.       Superior had a duty to return the property to Hadley.

         25.       Superior was negligent in its handling of the property, leading to it being stolen.

         26.       A limitations clause in the moving contract is invalid under the facts of this case.



                                                  DAMAGES

         1.         Plaintiff Hadley is entitled to recover from both the defendants Paley and Superior

  the fair market value of the Rodin as of December 29, 2012, less the amounts that he received from

  Christie's on or about March 13. 2015.




                                                      11
       2.        In addition, plaintiff Hadley is entitled to recover from Paley the legal fees and

costs expended in the New York Litigation, which were expended directly by plaintiff as a direct

result of the breach of her fiduciary duty as a constructive trustee.

       3.         In addition, plaintiff Hadley is entitled to recover from the defendant Paley the pre-

                     a          rate of 6%) accrued on the amount received from Christie's,
judgment interest (at statutory

reflecting the delay in receipt of those funds from the December 29, 20 l 2, date of loss through the

March 13, 2015. date of receipt.

        4.        Given Paley's outrageous conduct, and her reckless indifference to Hadley's rights.

 makes her liable to Hadley for $1,00,000.00 in punitive damages for her conduct and as a deterrent

 from further misconduct.



                                                FINDINGS

            The Court finds in favor of Plaintiff George M. Hadley against Defendants Jana S. Paley

 and Superior Moving & Storage Company, Inc., jointly and severally in the amount of

 $729.920.00 plus interest from December 29. 2013, to March 1. 2015. Further. the Court finds

  in favor of Plaintiff George Hadley against Defendant Jana Paley in the amount of $129,849.00

  plus interest for his cost in mitigating his damage.

             Further, the Court awards punitive damages in favor of Plaintiff George Hadley against

  Defendant Jana Paley in the amount of $1,000,000.00. Further the Court finds in favor of

  Defendant Moranz against Plaintiff.




   October 20, 2016
                                                    Hon. Gene D. Cohen, J.



                                                       12
                                                                                  Circulated 07/27/2018 10:48 AM




          IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                  FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                             CIVIL TRIAL DIVISION


GEORGE M. HADLEY
                                 Plaint(ff                       DECEMBER TERM, 2014

          v.
                                                                                  Hadley Vs Moranz Etal-OPFLD
.JOEL MORANZ, INDIVIDUALLY
AND AS EXECUTOR OF THE ESTATE:
OF ELAINE MOR.ANZ, DECEASED
                                                                No. 1620
                                                                                  1111111111111111111
                                                                                       14120162000231
                                                                                                      Ill I
.JANAS. PALEY                                                   840 EDA 2017                 DOCKETED
                                                                                         COMPLEX LIT CENTER
                                                                842 EDA 2017
                                                                                               OCT 3     2017
SUPERIOR MOVING & STORAGE
COMPANY, INC.
                    Defendants
                                                                                            J.STEWART




OPINION PURSUANT TO THE ORDER OF THE SUPERIOR COURT TO
      CERTIFY AND TRANSMIT THE CERTIFIED RECORD

        This opinion is issued pursuant to the Superior Court's order dated August 3.2017.

directing this Court to certify the original record in this matter in light of the issues raised in

Defendant Jana Paley's Application for Remand. Upon reviewing the record, the Court has

concluded that a supplemental record must be forwarded to the prothonotary of the Superior

Court to complete the record in this case. See Pa.R.A.P. 1926(b)(l) ("If anything material to a

party is omitted from the record by error. .. that court shall direct that a supplemental record be

certified and transmitted as necessary ... ··)   Defendant Paley's application also contains

numerous additional claims that the record in this case has been adulterated by. among other

things. the inclusion of exhibits that were not in evidence (hereinafter "disputed exhibits"). As
explained below, the Court finds most of these complaints are completely without merit and the

remainder are of de rninimis value.

       In the instant matter, exhibits were accepted into evidence in accordance with a protocol

established by the Court. On September 28, 2016, the first day of trial, the Court announced to

the parties the procedures to be followed relating to the handling of exhibits. Plaintiff Hadley

and Defendant Paley had prepared several binders containing pre-marked documents intended to

be offered as exhibits. Several copies of these binders were produced for use by the undersigned

judge as well as witnesses and opposing counsel. All of the exhibits. including those identified

by witnesses in the course of their testimony, were either copies of original documents or print-

outs of electronic documents such as emails. These copies were reviewed by the Court without

objection that they were copies. No party disputed their authenticity or their completeness. The

exhibits collected and transmitted to the Superior Court are exactly the same material.

       Before the first exhibit was shown to a witness, the Court explained the protocol for the

handling of exhibits during the course of the trial:

       THE COURT: Okay. I think the better process is you direct me to where the exhibit is in
       the binder. Counsel will look there and see if there is any objection and if there is none.
       I'll look at it too while he is discussing it. (N.T. 9/28/16 pg. 61).

No objection was raised to this protocol and the protocol was followed. Throughout the trial the

Court examined all exhibits as they were identified unless opposing counsel raised an objection.

There was no need for the Court to solicit objections to each document as it was produced

because it was understood that they would be entertained if raised. See e.g. N.T. 9/30/16 pgs. 31-

34.

       At the conclusion of Plaintiff's case, the following colloquy took place between the Court

and counsel for Plaintiff Marc J. Zucker, Esq.:



                                                  2
        MR. ZUCKER: With that, Your Honor, we would like to move a series of exhibits into
        evidence.

        THE COURT: Very well. Refresh my recollection, was there anything that they
        attempted to introduce in evidence that I haven't ruled on, or you didn't agree to. except
        for the documents concerning the criminal records') I think everything else was admitted
        to and/or agreed to. Very well, the evidence will be received.

        MR. ZUCKER: May T list them for the record or do you want to just leave it at that,
        Your Honor')

        THE COURT: Well. it is in the record whatever was in.

        MR. ZUCKER: Yes. Well, the deposition designations, for example, were not
        referenced by number, but we were planning to substitute them in the binders for -- for
        the numerical designations that are in there at this point. And everything else was
        referenced by number, Your Honor.
                                                               (N.T. I 0/4/16 pgs. 176-177)

No objection was made by any party to Plaintiffs exhibits being received into evidence at the

conclusion of his case. Id. The same protocol was followed during the cases of defendants Jana

Paley. Superior Moving & Storage Company. Inc .. and Joel Moranz. All admissible evidence

previously identified and not objected to was received into evidence. In the handling of the

exhibits all trial counsel acted in a spirit of collegiality.

        On October 21, 2016. the Court found in favor of Plaintiff and against Defendants Paley

and Superior and in favor of Defendant Moranz and against Plaintiff. The Court issued its

Findings of Fact and Conclusions of Law, wherein evidence from the disputed exhibits were

explicitly referenced. Subsequently, post-trial motions were filed and oral argument was held

before the Court.' Among the 481 paragraphs of Defendant Paley's motion for post-trial relief

there were no objections to the Court's reliance on the disputed exhibits in its Findings of Fact

and Conclusions of Law. In fact references to the disputed exhibits were offered in support of

I
  Prior to the filing of Defendant Paley's post-trial motion her new counsel, Jeffrey B. McCarron, Esq.
and Candidus K. Dougherty, Esq .. entered their appearance.

                                                     3
her motion. See e.g. Defendant Jana Paley's Brie.fin Support of Post-Trial Motion pg. 32

(citing 16 disputed exhibits).

        Post-trial motions were denied and on March 2, 2017, defendants Paley and Superior

filed the instant appeals. The Court issued an order directing the parties to file statements of

error complained of on appeal and these statements were filed. Neither of the appellants alleged

any error concerning the exhibits received by the Court. On April 28, 2017. the Court issued its

opuuon.

        On May 16, 2017, the Court was advised by Mr. Zucker that no trial exhibits or

transcripts had been transmitted to the Superior Court. Further investigation by Court staff

revealed that the "original" binders for Plaintiff Hadley and Defendant Paley's exhibits and the

DVD of Paley's deposition submitted to the Court were missing.2 The Court therefore

endeavored to assemble the record and assure its completeness and accuracy. The Court

ultimately forwarded documents found in several of the identical binders which were provided to

the Court on the first day of trial and a copy of the original DVD it already had in its possession.

Because not all of the documents contained in the exhibit binders were admitted into evidence. a

number of exhibits had to be removed.3 To expedite the process Counsel for Plaintiff and for

Defendant Superior offered assistance to the Court in identifying which of the materials in the

Court's possession were in the record and to this end sent lists of their own exhibits to be sent to

Superior Court. In the case of the Plaintiff, a list was provided indicating each place in the trial

transcript an exhibit was referenced. Plaintiff and Defendant Superior provided lists only of the

2  As explained previously, the binders of exhibits submitted by the parties contained no original
documents, but rather print-outs of electronic documents such as emails and photocopies of paper
documents such as court filings. The materials forwarded by the Court to the Superior Court were in all
 material respects the same as the materials viewed by the Court during the trial.
·' The undersigned judge's law clerk included along with this material the original indices found in the
binders submitted to the Court with the omitted exhibits crossed out in pen. These indices are not
exhibits.

                                                    4
exhibits they had introduced, however, and Defendant Paley declined to provide any list of

exhibits. Defendant Joel Moranz. who is not a party to these appeals. also did not provide a list.

Plaintiff Hadley and Defendant Superior's lists were used as aids while the Court conducted a

review of the record and compiled the necessary exhibits. The Court regarded the collecting and

forwarding of the admitted documents to the Superior Court as an administrative task rather than

an adversarial legal proceeding.

       ln the course of the process described above appellate counsel for Defendant Paley,

Jeffrey B. McCarron. Esq., sent several emails directed to opposing counsel which were

forwarded to the undersigned judge's law clerk. In these emails Mr. McCarron apparently

objected to any exhibits being sent to Superior Court. implying that no exhibits had actually been

admitted into evidence. The basis of this claim was unknown to the Court. No objections

regarding any specific exhibits were made at this time either to opposing counsel or to the Court

by way of motion or email or any other form of communication. ln any event the Court

conducted an independent review of the record precisely for the purpose of assuring that all

admitted exhibits were included in the supplemental record.

       On June 14. 2017. the Court forwarded a supplemental record to the Superior Court

containing the following items: ( l) numbered exhibits admitted to the Court submitted by

Plaintiff and Defendants, (2) a copy of a DVD containing a videotaped deposition of Defendant

Jana Paley that was played to the Court, and (3) a collection of deposition transcripts. In the case

of Defendant Superior's exhibits, the Court provided the pro tho notary with photocopies of these

documents which were provided by counsel for Superior in an email to the Court. The

"originals" provided to the Court with exhibit labels affixed were also photocopies of the original




                                                 5
documents. In the case of the DVD. the Court forwarded a substitute DVD that had been

previously provided to the Court.

       This matter is now before the Court on remand, pursuant to Superior Court's order of

August 3. 2017. directing the Court to "certify and transmit the certified record ... containing any

of the requested exhibits referenced in the Appellant's application, that the trial Court deems

necessary and relevant to allow for a complete and judicious assessment of the issues raised on

appeal ... ·· The application referred to is the application for remand filed by Defendant Paley.

This order is issued pursuant to Pa.R.A.P. 1926. which provides in pertinent part that the

appellate court may direct that anything material omitted from or misstated in the record be

corrected and that a supplemental record be certified and transmitted if necessary. The Court

also has before it motions filed by Plaintiff Hadley and Defendants Paley and Superior. also

pursuant to rule 1926. to certify the record in the instant matter. All these motions address in

essence the merits of Paley's application, referred to by the Superior Court in its remand order.

       The Court has reviewed all the relevant materials and conducted a hearing with the

parties. As a result of its investigation into the issues raised concerning the exhibits. the Court

will forward a supplemental record to the pro tho notary of the Superior Court containing

complete versions of the exhibits submitted by Defendant Superior. The reason for this

substitution is that it appears some of the pages of the Superior exhibits sent in the previous

supplemental record were missing. The Court will also include the DVD of Defendant Paley's

deposition that was played in Court and marked and admitted as P-86. The content is identical to

that of the DVD previously transmitted to the Superior Court, but the existence of the physical

disc itself helps resolve the dispute between the parties as to whether the disc was admitted as an

exhibit. Finally. the Court will forward one exhibit that was inadvertently excluded. Two



                                                  6
exhibits that were inadvertently sent to the prothonotary are noted below. The Court otherwise

certifies that all other exhibits previously forwarded to the Superior Court are the exhibits

presented to the Court and were admitted into evidence. The Court also certifies that

replacement copies of Superior's exhibits and the DVD of Defendant Paley's deposition are the

exhibits that were admitted in this case.

       Defendant Paley in her filings has raised numerous additional objections to the record

previously forwarded to the Superior Court. Most importantly, Defendant Paley has asserted the

majority of Plaintiffs exhibits accepted by the Court in this case were not in evidence and thus

should not have been included in the supplemental record. The basis of this claim is in essence

an objection to the Court's protocol, described above, allowing exhibits to be identified during

the course of trial and viewed by the Court unless a party interposed an objection, and to the

Court's subsequent admission of Plaintiff's exhibits en masse without identification of each

exhibit by number. As recounted above, this procedure was agreed to by all parties and no

objection was made to it at any time. Defendant Paley followed this procedure at trial and

clearly regarded the exhibits admitted pursuant to the procedure as in evidence. When the time

came to assemble the supplementary record and counsel for Plaintiff Hadley and Defendant

Superior made explicit their suggestion to the Court that the exhibits admitted pursuant to the

Court's protocol be forwarded to the Superior Court. no cognizable objections were made to any

particular exhibits. Any objection to the Court's protocol is waived.

       Paley also asserts the record fails to adequately disclose which exhibits were actually

admitted under the Court's protocol. The record speaks for itself, but the Court will address

several specific issues. At the conclusion of her case trial counsel for Defendant Paley, Steven

G. Leventhal. Esq .. identified by number several exhibits that he wished to move into evidence



                                                 7
and was then asked by Mr. Zucker to repeat the list. Either because Mr. Leventhal misspoke, or

because he was misunderstood by the court reporter, the transcript shows an inconsistency in the

two lists of exhibits. Mr. Leventhal first identified D-9, 14, 18, 31, 38, 49, 55 as the exhibits he

wished to move. When asked to repeat himself. Mr. Leventhal moved for the admission of D-9,

14, 18, 21, 33, 38. 49, 54 and 55. (N.T. 10/5/16 pgs. 114-115). The Court resolved this

inconsistency by consulting the record. The transcripts reflect that all of the exhibits referenced

by Leventhal in his second statement were referenced during the trial and they were admitted.

D-3 l was never referenced during trial and the Court regarded the reference to D-31 in Mr.

Leventhals first list to be a mistake. Two exhibits that were referenced during trial and not

included. D-29 and D-56, were used only during cross-examination and never moved for

admission and were not received into evidence by the Court.

       Exhibits D-61 and P-83 were identified and admitted but were not forwarded to the

Superior Court because they arc identical to exhibits P-32 and 0-24, respectively. Exhibits D-32

and D-37 were referenced during Moranzs case by Mr. Leventhal during cross-examination and

not moved into evidence at the close of his case. They should not have been forwarded to the

Superior Court.

       The transcript shows P- 79 was identified and moved into evidence by Defendant Moranz,

although the Court reporter apparently mistakenly noted P-77 was the exhibit received. Only P-

79 was admitted. It was, however, mistakenly not included in the Court's supplemental record,

and will now be forwarded with the Court's new supplemental record.

       Paley has specifically objected to the admission of P-2, alleging it does not match the

description provided on the record and thus its authenticity cannot be assured. P-2 and all other

exhibits forwarded to the Superior Court are the exhibits that were received into evidence. Their



                                                  8
contents have been known to the parties since trial was held one year ago. Any objection to their

contents has been waived. Defendant Paley also objects to the content of exhibits P-41. 43. 44,

and 45. There were no objections at trial to the admission of these exhibits and it is too late for

the Court to entertain any.

         Defendant Paley further objects to the inclusion in the record of the DVD recording of

Jana Paley's videotaped deposition because, as the transcript reflects, when the DVD was played

for the Court it was on several occasions stopped and fast-forwarded to avoid material that had

been subject to an objection. However, this docs not affect the admissibility of the underlying

testimony that the DVD reflects. The portions of the DVD that were to be played for the Court

were subject to agreement by counsel. All counsel affirmed to the Court they were aware of

which portions of the DVD would be played for the Court. (N.T. 9/30/16 pg. 5). No party

objected to the fact that the video was not transcribed by the Court reporter. The DVD itself was

marked and admitted as an exhibit. Although identical to the copy transmitted to the Superior

Court. the original DVD bearing the sticker "Exhibit 86" has been located and will be forwarded

along with the supplemental record.

         Finally. Paley objects to the inclusion in the record of a complete set of depositions

wherein only certain portions were designated and read into the record. The only significance of

these transcripts is their existence. The transcript reflects which portions were heard by the

Court.

         For the foregoing reasons, the Court will transmit to the Superior Court a supplemental

record containing complete copies of 0-Superior 2. 3, and 4. the original copy of the deposition

DVD (P-86) and the inadvertently omitted P-79. Apart from exhibits D-32 and D-37, which was




                                                   9
mistakenly sent, the Court certifies that all other exhibits previously sent to the prothonotary

were received into evidence and are authentic.




                                                  BY THE COURT:



October 3, 2017
                                                  Gene D. Cohen,              .J.




                                                  10